Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 1 of 47 PageID 317




                            EXHIBIT C
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 2 of 47 PageID 318
                                                                Copy number:
                                                                      Name:




Palmaz Scientific, Inc.
Confidential Private Placement Memorandum
Series B Convertible Preferred Stock
$20 Million

September 2011 / Confidential




Jefferies & Company, Inc.
Member SIPC
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 3 of 47 PageID 319



About this Confidential Private Placement Memorandum


The terms, the *Company,* *we,* *us,* *our,* or similar terms and *Palmaz* and *Palmaz Scientific* refer to Palmaz Scientific, Inc., a
Delaware corporation. The Company has prepared this Confidential Private Placement Memorandum (the *Memorandum*) in
connection with a private placement offering of its Series B Convertible Preferred Stock, par value $0.001 per share (*Series B
Shares* or the *Securities*) at a purchase price of $250 per share (the *Offering*). The Series B Shares are convertible into shares of
the Company*s common shares, par value $0.001 per share (the *Common Shares*).
This Memorandum is highly confidential. The Company prepared it solely for use in connection with this offering. You may not
reproduce, distribute or disclose the contents of this Memorandum, or any information contained in it, for any purpose other than
considering an investment in the Securities or to anyone without our prior written consent other than to persons who are advising
you in connection with this offering and who agree to keep that information confidential. If you do not wish to make an investment
in the Company, you agree to return this Memorandum to Jefferies International Limited and Jefferies & Company, Inc. (together,
*Jefferies* or the *Placement Agent*) as soon as practicable, together with any other materials relating to the Company, which you
may have received from Jefferies, the Company or its affiliates. By accepting delivery of this Memorandum, you expressly agree to
the foregoing and to maintain the information contained in this Memorandum in confidence.
Neither the Securities and Exchange Commission (the *SEC*) nor any state or foreign regulatory authority has approved the
securities offered hereby or the terms of the offering or passed upon the accuracy or adequacy of this Memorandum. Any
representation to the contrary is a criminal offense. This Memorandum does not constitute an offer to buy, or a solicitation of an
offer to sell, securities in any jurisdiction where the offer or sale of such securities would violate applicable law.
You must comply with all applicable laws and regulations in any jurisdiction in which you purchase, offer or sell the Securities or
possess or distribute this Memorandum. You must also obtain any consents or approvals that you need in order to purchase any of
these Securities. We and the Placement Agent are not responsible for your compliance with these legal requirements.
The Securities have not been registered under the Securities Act of 1933, as amended (the *Act*), or applicable U.S. state or non‐
U.S. securities laws and are being offered and sold in the United States pursuant to the exemptions from the registration
requirements of the Securities Act provided by Section 4(2) and/or Regulation D of the Securities Act and outside the United States
to persons other than U.S. Persons or *non‐U.S. purchasers* in reliance upon Regulation S under the Securities Act. These Securities
may not be resold or otherwise transferred unless they are subsequently registered or an exemption from the registration
requirement is available.
The securities of the Company have not been registered under the Securities Act or under the securities laws of any U.S. state. The
Company is not subject to the reporting requirements of the Securities Exchange Act of 1934, as amended (the *Exchange Act*), and
does not file reports, proxy statements and other information with the SEC. We cannot assure you that the Company will effect an
initial public offering, become subject to these reporting requirements or that an active market for the Company*s securities will
develop.
This Memorandum has been prepared solely for informational purposes. It is being furnished to you to assist you in considering an
investment in the Company and does not purport to contain all the information that you may desire. The information has not been
independently verified and was provided by the Company and other sources deemed to be reliable. In all cases, interested parties
should conduct their own due diligence investigation, analysis and evaluation of the Company, the offering and the information
contained in this Memorandum. In addition, the information in this Memorandum is current only as of its date and may have
changed since that date.
No person, including Jefferies, has been authorized to give any information other than that contained in this Memorandum, or to
make any representations in connection with this offering. If given or made, such other information or representation must not be
relied upon as having been authorized by the Company or Jefferies.
You should not construe the contents of this Memorandum as investment, tax or legal advice. You, your investment, tax or other
advisors and your accountants and legal counsel should review this Memorandum, as well as the nature of the investment in the
securities offered hereby.
Jefferies, its employees, agents or representatives do not make any representation or warranty, express or implied, as to the
accuracy or completeness of the information contained in this Memorandum, and nothing contained herein is, or shall be relied
upon as a promise, representation or warranty. Jefferies has not independently verified any of such information, assumes no
responsibility for its accuracy or completeness and shall have no liability for any representations (expressed or implied) contained in,
or for any omissions from, this Memorandum or any other written or oral communications transmitted to the recipient in the course
of their evaluation of the Company.




Jefferies & Company, Inc.                                          ii
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 4 of 47 PageID 320



An investment in the securities described in this Memorandum is speculative and involves a high degree of risk. Investors should
understand that they will be required to bear the financial risk of any investment in these Securities for an indefinite period of time.
Only investors who can bear the risk of loss of their entire investment in the securities offered hereby should invest.
The Company may withdraw, cancel or modify this offering at any time and without prior notice. The Company reserves the right to
increase or decrease the number of Securities and whether or not to sell these Securities at all. The Company reserves the right to
reject any prospective investment, in whole or in part, or to allot to any prospective investor less than the number of securities
offered hereby that an investor desires to purchase.




Jefferies & Company, Inc.                                           iii
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 5 of 47 PageID 321



Forward Looking Statements


Much of the information in this Memorandum consists of *forward‐looking statements* within the meaning of the U.S. federal
securities laws, including without limitation, matters concerning the Company*s financial condition, results of operation, plans,
objectives, future performance and business. Statements that are not historical facts, including statements about the Company*s
beliefs and expectations, are forward‐looking statements. Forward‐looking statements include statements preceded by, followed by
or that include the words *may,* *could,* *would,* *should,* *believe,* *expect,* *anticipate,* *plan,* *estimate,* *target,* *project,*
*intend,* *potential* and similar expressions, words or phrases.
Forward‐looking statements are subject to various risks and uncertainties that can cause actual results to differ materially from
those implied by such forward‐looking statements, including, without limitation, the following: unanticipated increases in operating
costs, labor disputes, capital requirements, increases in borrowing costs, product demand, pricing, market acceptance, changes in
clinical testing and changes in accounting protocols, policies or guidelines may cause the Company*s financial condition to be
perceived differently, legislative or regulatory changes may adversely affect the Company*s business, intellectual property rights and
litigation, and risks in product and technology development that may be more difficult or expensive than the Company anticipates.
Given the multitude of risks and uncertainties and other factors involved (many of which are beyond the Company*s control), actual
results may differ materially from those expressed or implied by such forward‐looking statements.
Forward‐looking statements speak only as of the date of this Memorandum. Except as required by applicable law, neither the
Company nor Jefferies, or any of their respective affiliates, has any obligation to update or otherwise revise any forward‐looking
statements, including any revisions to reflect changes in economic conditions or other circumstances arising after the date hereof or
to reflect the occurrence of unanticipated events. You should consider these risks and uncertainties in evaluating forward‐looking
statements, and you should not place undue reliance on these statements.
Because of the confidential nature of this transaction, all communication or inquiries relating to the Company should be directed to
Jefferies. You should not directly contact the Company or any of its directors, officers, employees, shareholders, customers, vendors
or related parties or affiliates at any time.
Jefferies has been engaged by the Company to assist the Company in raising its Series B Convertible Preferred financing. Neither
the Company nor its shareholders should be contacted directly. Upon request, the recipient of this Memorandum will promptly
return all evaluation materials, including this Memorandum, received from the Company or Jefferies or any other representative of
the Company, without retaining any copies thereof. The Company and Jefferies reserve the right, without notice, at any time to
amend, suspend, terminate or otherwise change the Offering procedures.




Jefferies & Company, Inc.                                          iv
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 6 of 47 PageID 322



All inquiries with respect to this Memorandum should be directed to:

         Jefferies & Company, Inc.
         520 Madison Avenue
         New York, NY 10022



         Healthcare Investment Banking           Private Placements      Wealth Management

         Kevin Sheridan                          David Bohn              Mark Peters
         Managing Director                       Managing Director       Head of Wealth Management
         (212) 707‐6431                          (212) 336‐7368          (212) 323‐3366
         ksheridan@Jefferies.com                 dbohn@Jefferies.com     mpeters@Jefferies.com

         Jeff Ammerman                           Kamlesh Bhatia          Rob Pereira
         Vice President                          Managing Director       Vice President
         (415) 229‐1410                          (212) 336‐7447          (212) 284‐2286
         jammerman@Jefferies.com                 kbhatia@Jefferies.com   rpereira@Jefferies.com

         James Brandon                           Megan Smyth
         Associate                               Vice President
         (212) 336‐7495                          (212) 336‐7358
         jbrandon@Jefferies.com                  msmyth@Jefferies.com

         Kyle Cresci                             Charlie Glazer
         Analyst                                 Analyst
         (212) 284‐2045                          (212) 336‐7360
         kcresci@Jefferies.com                   cglazer@Jefferies.com




Jefferies & Company, Inc.                                        v
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 7 of 47 PageID 323



Table of Contents


Executive Summary                                                    1

Investment Highlights                                                4

The Offering                                                        6

Market Opportunity                                                   8

Company Overview                                                    13

Ownership                                                           28

Notice to Investors                                                 29

Risk Factors                                                        30

Appendix                                                            39




Jefferies & Company, Inc.              vi
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 8 of 47 PageID 324



Executive Summary


This summary highlights selected information contained in greater detail elsewhere in this Memorandum. As a result, it does not contain
all of the information that you should consider before investing in the securities offered by this Memorandum. You should read the entire
Memorandum carefully, including the *Risk Factors* and *Forward‐Looking Statements* sections.

MISSION
Create safer, more predictable implantable prosthetic devices improving patient outcomes and quality of life.

STRATEGY
Palmaz Scientific develops innovative devices based on a nanotechnology platform that leverages its breakthrough discoveries for
pro‐healing bio‐metals, thin film metals and micron level surface patterning into medical device products, intellectual property
licensing opportunities, funded development, joint ventures and/or other strategic partnerships. The Company*s Self Expanding
Super‐Elastic All‐Metal Endoprosthesis (*SESAME*) Stent is in the European CE Mark approval process. We are in development of
prototype stents to treat vascular disease of the coronary artery and neuro arteries of the brain as well as a pudendal artery stent to
treat erectile dysfunction.

POTENTIAL GAME CHANGING PRODUCTS BASED UPON NANOTECHNOLOGY PLATFORM
A decade of research has resulted in 117 issued U.S. and international patents and 109 active U.S. and international patent
applications in process primarily from three important discoveries:
1.     Biometals of high purity and ordered structure can be fabricated using physical vapor deposition.
2.     Thin film metals can be used to produce low profile implantable devices.
3.     Topographical patterns at the microscopic level can positively influence cell colonization of prosthetic surfaces.
Based on a deep understanding of tissue and blood interactions with metal surfaces at the atomic and molecular levels, Palmaz
Scientific designed and engineered nanotechnology processes using physical vapor deposition (*PVD*) and innovative
nanotechnology designs to produce thin film metals of thickness as small as 5 microns (i.e. the approximate size of one blood cell).
The PVD process deposits layers of atoms on a substrate to produce very strong, high purity thin film metals that can be formed into
low profile implantable medical devices. In addition, a proprietary patented metal surface micro design has been found to
accelerate the healing process of these implantable medical devices. These discoveries and others form a comprehensive
technology portfolio of 117 issued U.S. and international patents and 109 active U.S. and international patent filings including, but
not limited to medical devices, nanotechnologies, engineered surfaces and unique manufacturing processes that produce high purity
metals that are stronger and capable of constructing low profile implantable medical devices (i.e. widths smaller than 75 microns)
that accelerate the healing process. This approach to implantable medical device structure is believed to be unique and a potential
game changing technology platform for the future of implantable medical devices.
The Palmaz Nanotechnology Platform has many potential applications that may benefit:


                      Thin Film Covered Stents                                        Grafts (Peripheral, A/V, CABG)
                      Monolithic Thin Film Stents                                     EPDs (Embolic Protection Devices)
                      Implantable Bioreactor Platforms for Cell Lines                 Occlusion Devices
                      Cancer Drug Delivery                                            Bare Metal Stents
                      Vascular Drug Delivery (Bare Stents, Covered Stents,            Angioplasty Balloons
                       Grafts, Balloons)                                               Wires, Sheaths, Delivery Systems
                      Valves (Heart, Venous)                                          Cosmetic and Orthopedic Implants
                      Surgical and Endovascular Patches                               Erectile Dysfunction (*ED*) indications




Jefferies & Company, Inc.                                                     1
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 9 of 47 PageID 325



PRODUCTS PIPELINE
  Product                                        Description
  Micro Grooved Coronary Stent                      Patented Parallel Grooves in the inner surface for accelerated healing
                                                    Improved performance over conventional bare metal stents while avoiding the threat of
                                                     thrombosis associated with drug eluting stents
  ED Micro Stent                                    Very low profile stent for the treatment of erectile dysfunction
                                                    Treating erectile dysfunction through angioplasty stenting expected to become common
                                                     in the near future
  Micro‐Neuro Stent                                 Specifically designed for intracranial vessel implant
                                                    Engineered for fast endothelial cell coverage
  SESAME Stent                                      All metal micromesh stent for highly embologenic applications such as angioplasty‐
                                                     stenting of coronary artery bypass graft
                                                    European CE Mark application for SESAME Stent was filed in May 2009.
  Micromesh Carotid Artery Stent                    Larger version of SESAME
                                                    Micromesh cover may reduce the routine use of embolic protection devices


THIRD PARTY RELATIONSHIPS & OPPORTUNITIES
The Company*s extensive intellectual property portfolio is the foundation for a technology platform with many potential medical
device applications, particularly in orthopedics and cosmetic prosthetic specialties. To commercialize more applications more
quickly, the Company will seek out third parties to license the technology to these third parties in return for royalties. We expect
that a focus on a licensing strategy will yield a consistent and recurring royalty revenue flow that may become a primary revenue
source to the Company. Additional opportunities with third parties would be to fund development or enter into joint ventures.

MANAGEMENT & BOARD
Julio Palmaz, MD, Chairman & Chief Scientist
World renowned doctor, scientist and inventor widely recognized as the father of the heart stent, identified as one of ten patents
that changed the world. His early stent research artifacts are now part of the medical collection of the Smithsonian Institution in
Washington, DC and the Texas History Museum in Austin, TX. He holds the Ashbel Smith Professorship as a tenured Professor at
the University of Texas Health Science Center at San Antonio.
Steven Solomon, Chief Executive Officer & Director
Entrepreneur, investor and founder of several successful companies including Parago, Citadel Security Software, acquired by
McAfee Inc. and CT Holdings, a technology incubator. He has substantial experience in public and private equity and debt
financings, mergers and acquisitions, restructurings and executive management.
Richard Connelly, Chief Financial Officer
More than 35 years of public and start up company experience including financial management positions with Texas Instruments and
Sterling Software and as CFO for Citadel Security Software, Riptide Worldwide Inc., Photomatrix Corporation, Answersoft Inc.,
JusticeLink Inc., and Asset‐Intertech Inc.
Philip Romano, Director
Investor, entrepreneur, artist, and nationally renowned restaurateur. He is the creator of the restaurant concepts for Fuddruckers,
Romano*s Macaroni Grill, Spageddies, Cozymel*s, Rudy*s Country Store and BBQ and eatZi*s Market & Bakery. He is a co‐founder
and general partner in Scientific Health Development, a fund that is an early stage investor in medical device, nutraceutical and
pharmaceutical companies and was founder and partner of American Institute of Gastric Banding, Ltd.
Christopher Banas, Director
Over 30 years experience in the chemical, microelectronics and medical device industries, with C.R. Bard, Inc, Guidant/ACS, Inc and
W.L. Gore, Inc., Roy C. Ingersoll Research Center/Borg Warner Chemicals, Volcano Corporation and founder of CardioSpectra, Inc,
acquired by Volcano.




Jefferies & Company, Inc.                                             2
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 10 of 47 PageID 326



SCIENTIFIC ADVISORY BOARD
      Renu Virmani, MD., Medical Director CVPath, International Registry of Pathology, Gaithersburg, Maryland
      Steven R. Bailey, MD., Chief of the Janey and Dolph Briscoe Division of Cardiology, University of Texas Health Science Center
       at San Antonio
      Mark Jenkins, MD., Interventional Cardiologist, Dallas, Texas
      Barry T. Katzen, MD., Director Baptist Cardiac & Vascular Institute, Miami, Florida
      Peter Fitzgerald, MD., Director of the Center for Cardiovascular Technology and Director of the Cardiovascular Core Analysis
       Laboratory at Stanford University Medical School
      Robert Bersin, MD., Director of endovascular services, Seattle Cardiology, Seattle, Washington
      Frank J. Criado, MD., Vascular Surgeon and Interventionalist at Union Memorial Hospital, Baltimore, Maryland
      Jose Antonio Condado, MD., Doctor of Cardiology at Trinity Medical Center, Caracas, Venezuela
      Robert S. Schwartz, MD., Medical Director at the Minnesota Cardiovascular Research Institute, and Cardiologist at the
       Minneapolis Heart Institute

CURRENT INVESTORS
A prominent group of investors in the Company includes Dr. Julio Palmaz, Philip Romano, Steven Solomon, Christopher Banas, the
Johnson & Johnson Company and the State of Texas Emerging Technology Fund as well as many individuals and investment funds
located around the world.

INVESTMENT SUMMARY
Palmaz Scientific is seeking to raise $20 million of Series B Convertible Preferred Stock (*Series B Shares*). See Subscription
Agreement for details of terms and conditions. The securities are speculative, and this offering involves substantial risks (please see
*Risk Factors* and read the important disclaimers at the front of this document) and should be considered only by those persons
who can afford the risk of loss of their entire investment.




                                   NiTi Balloons                                                    SESAME Stent




                            Micro Grooves on Stent Strut                                        Micro Stent Prototype




Jefferies & Company, Inc.                                          3
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 11 of 47 PageID 327



Investment Highlights


      Large, growing coronary artery disease market.
       Currently Coronary Artery Disease (*CAD*) is a leading cause of death (650,000 / year) and affects 13 million Americans. The
       total coronary market size is nearly $6.0B * with bare metal stents comprising $1.0B of this market. The Palmaz Scientific
       micro grooved coronary stent has the potential to make large inroads into the bare metal stent market (where there has been
       little innovation over the last 10 years) and could eventually find its way into the drug eluting stent market as the industry
       continues to shift towards the pro‐heal approach.


      Emerging opportunity within the neurovascular aneurysm market.
       It is estimated that there are 200,000 aneurysms that are treatable annually worldwide. Currently the default treatment option
       is the use of embolic coils which requires multiple coils per aneurysm. Meanwhile, this procedure still suffers from recurrence
       rates from 20% to 50% (depending on the size of the aneurysm).

       An alternative method of treatment that is gaining traction is through flow diversion via a pipeline embolization device
       (*PED*). Only one true PED device is currently available (made by ev3 / Chestnut Medical). However, that device suffers from
       foreshortening issues and the potential to occlude perforating arteries. The Palmaz Scientific micro neuro stent has minimal
       foreshortening, thus providing better placement predictability, and experiences less occlusion of perforating arteries due to its
       variable density design. Currently the U.S. micro neuro stent opportunity using this new therapeutic modality is $300M +.


      Potential for stents to be used to treat erectile dysfunction (*ED*).
       It has been reported that men with ED have a 40% higher risk of developing CAD than men without ED. ED predates CAD
       symptoms by 3+ years and 75% of men with CAD have ED. The Company believes that this is a large potential market.
       Medtronic initiated the SZEN trial in 2009 to investigate stent placement in the pudendal artery as a treatment option for ED.
       Results are expected in 2011.

       The Palmaz Scientific micro stent is an excellent candidate to address this indication. It is expected that angioplasty stenting
       for ED will become common in the near future. Analyzing the anatomy of the pudendal artery it is clear that the access will
       require small and flexible delivery systems and the small diameter of the artery will demand low profile stents. Also the fact
       that a large proportion of the pudendal artery lesions are at the point where the pudendal artery exits the pelvic floor may
       necessitate self expanding stents to minimize crush damage by external compression.


      Next generation patented medical device platform.
       A decade of research and development by Julio Palmaz and his team has led to three important discoveries relevant to various
       implantable medical devices and that drive the Palmaz Scientific device platform. The first is that it is possible to create
       implantable medical devices with biometals of high purity and finely ordered structure through the use of thin film physical
       vapor deposition. Second, fabricating certain topographical patterns at the microscopic level will positively influence cell
       colonization, thus promoting site healing. Thirdly, thin film metals can be used to produce low profile implantable devices.

       Palmaz Scientific has applied these tenets to its medical technology platform in order to create better, more effective and
       safer stents. By utilizing thin‐film physical vapor deposition the Company is able to create low profile stents made of high
       purity metal. This manufacturing process also enables the Company to apply micro groove patterns to the stent which
       function to favorably modify cell migration patterns. Moreover, since the Company is able to produce very thin, highly ordered
       structures, its stents come with a micromesh cover over the body of the stent; this helps to reduce the occurrence of restenosis
       and thrombosis.


      Experienced, proven management team.
       Julio Palmaz, M.D., Co‐Founder and Chief Scientist of Palmaz Scientific, is an industry luminary and inventor of the first
       balloon expandable stent approved by the FDA in 1991. Dr. Palmaz served as the Chief of Angiography and Special Procedures
       at the University of Texas Health Science Center at San Antonio from 1983 until 1999 when he was appointed Chief of
       Cardiovascular and Interventional Radiology Research. Steve Solomon, Co‐Founder and Chief Executive Officer of Palmaz
       Scientific, has over 20 years experience in public and private equity, mergers and acquisitions and executive management. Mr.




Jefferies & Company, Inc.                                           4
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 12 of 47 PageID 328



       Solomon was the former CEO of Citadel Security Software (sold to McAfee in 2006) and prior to that was the CEO / Founder of
       Parago, Inc.


      Extensive intellectual property portfolio.
       Palmaz Scientific has built a very in‐depth intellectual property portfolio that currently includes 117 issued U.S. and
       international patents and 109 active U.S. and international patent filings in active review globally. The Palmaz Scientific patent
       portfolio encompasses enabling technology that covers methods of making the biomaterials used in the Company*s devices
       and universal material properties.

       Among the universal enabling technology, the Company holds issued patents covering i) stent surface patterning for
       promoting endothelialization, ii) stents and implantable devices made of materials having highly controlled surface
       heterogeneity and methods of making implantable endoluminal devices by vacuum deposition, iii) high strength, high strain
       tubular nitinol films, iv) microporous metal thin films, and v) monolithic medical device structures.


      Multiple medical device applications.
       Aside from the current SESAME, coronary and micro neuro stent products in active development by Palmaz Scientific, there
       are a number of other medical device applications that could benefit from the Palmaz Scientific technology platform.
       Furthermore, the Company*s intellectual property portfolio includes patents covering an array of these potential product
       applications such as: drug delivery devices, valves (cardiac and venous), grafts (e.g. peripheral, arterio‐venous, CABG), embolic
       protection devices, angioplasty balloons, occlusion devices, and several others.




Jefferies & Company, Inc.                                           5
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 13 of 47 PageID 329



The Offering


Palmaz Scientific Inc. is seeking to raise approximately $20 million, before transaction costs and fees, of Series B Convertible
Preferred Stock (the *Series B Shares*). The Series B Shares are being offered only to accredited investors and will not be
registered. Subscriptions will only be made upon acceptance by the Company of a completed subscription agreement. See the
attached *Subscription Agreement* for the details and the requirements of the offering and the *Risk Factors* section of this
Memorandum. We anticipate that we will need to raise additional funds in the future.

USE OF PROCEEDS
The net proceeds of the offering are expected to be used to continue the covered stent program, for advancing the Micro Neuro
Stent and the Micro Grooved Coronary Stent to clinical studies, for capital expenditures, to repay debt and for general working
capital purposes. A portion of the proceeds from this offering will be used to pay various professional fees and commissions that are
common in an offering of this magnitude.

SUMMARY OF TERMS OF THE SERIES B SHARES OFFERING
Security ............................................. Series B Shares (*Series B Shares*).
Number of Shares .............................. Approximately 80,000 Series B Shares, convertible into 8,000,000 Common Shares.
Purchase Price Per Share ................... $250.00 per Series B Share, which would represent an as‐converted purchase price of $2.50 per share of
                                             common stock.
Aggregate Offering............................ Approximately $20 million before transaction costs & fees (estimated at $2,000,000).
Expected Closing Date ...................... The initial closing would take place as soon as practicable following completion of definitive agreements. The
                                             Company may sell the balance of any unsold Series B Shares at any time following the initial closing. The
                                             Company has filed a certificate of designation for 120,000 Series B Shares.
Minimum Investment Size ................. $100,000.00
Capitalization..................................... See capitalization table further in this document.




RIGHTS, PREFERENCES AND PRIVILEGES OF THE SERIES B SHARES
Dividends ........................................... The holders of the Series B Shares shall be entitled to receive dividends in preference to the common stock
                                                      (*Common Stock*) and on parity with the Company*s outstanding shares of Series A, A‐1 and A‐2 Preferred
                                                      Stock, when, as and if declared by the Company*s Board of Directors (the *Board*).
Liquidation Preference....................... In the event of any liquidation or winding up of the Company, the holders of the Series B Shares and the
                                              holders of the Company*s Series A, Series A‐1 and Series A‐2 Shares shall be entitled to receive in preference
                                              to the holders of the Common Stock, a per share amount equal to the liquidation price of such series. All
                                              remaining assets available for distribution shall be distributed ratably to the holders of the Common Stock.
Optional Conversion .......................... The holders of Series B Shares will have the right to convert, at any time, each share of Series B Shares into
                                               100 shares of Common Stock.
Automatic Conversion ...................... The Series B Shares shall be automatically converted into Common Stock upon (a) the approval of holders of
                                            a majority of the Series B Shares then outstanding, (b) the closing of a public offering of the Company*s
                                            Common Stock or any event (including a merger) pursuant to which the shares of the Common Stock become
                                            publicly traded, or (c) three years from the Closing Date.
Conversion Rate and Adjustment of
Conversion Rate ............................... Each share of the Series B Shares is initially convertible into 100 shares of Common Stock. Proportional
                                                adjustments will be made to the conversion rate of the Series B Shares for capital reorganizations, stock
                                                splits, reclassifications, etc. In addition, the conversion rate of the Series B Shares shall be adjusted on a
                                                broad‐based weighted average basis in the event the Company issues additional shares at a per share
                                                purchase price less than the conversion price of the Series B Shares, other than:
                                               (i) shares of Common Stock issuable upon conversion of the Series B Shares or other series of preferred stock;
                                               (ii) shares issued as a dividend on the Series B Shares or other series of preferred stock;
                                               (iii) shares issued to employees, officers, directors, consultants or other service providers;
                                               (iv) shares issued to banks federal or state government funded programs, or equipment lessors;
                                               (v) shares issued in connection with collaboration, technology license, development, OEM, marketing,




Jefferies & Company, Inc.                                                                 6
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 14 of 47 PageID 330



                                            distribution, customer or other similar agreements or strategic partnerships;
                                            (vi) shares issued in connection with a bona fide acquisition of or by the Company;
                                            (vii) shares issued in a public offering; and
                                            (viii) other exclusions set forth in the Company*s Series B preferred stock and customary exclusions.
Redemption ....................................... The Series B Shares will not be redeemable.




OTHER
Transaction Documents ......................... The sale of the Series B Shares will be made pursuant to a stock purchase agreement drafted by Company
                                                counsel containing customary representations and warranties.
Expenses ................................................ Each investor and the Company shall bear their own legal expenses in connection with the sale of the
                                                          Series B Shares.
Market Standoff .................................... All holders of Series B Shares will agree not to sell any shares of Common Stock for 180 days following the
                                                     closing of a public offering by the Company, provided the Company*s officers, directors and greater than
                                                     5% stockholders enter into similar agreements.
Non‐Binding Term Sheet ....................... Nothing contained in this Summary of Proposed Terms shall give rise to any liability or obligation on the
                                               part of the Company. This Summary of Terms is non‐binding and for discussion purposes only, and the
                                               terms of the financing, if any, may vary from the terms outlined in this Summary of Proposed Terms. No
                                               past, present or future action, course of conduct, or failure to act relating to the transactions or proposals
                                               referred to in this Summary of Terms or relating to the negotiation of the terms of such transactions or
                                               proposals will give rise to or serve as the basis for any obligation or other liability on the part of the
                                               Company or any of its affiliates. The information herein is considered confidential and shall not, except
                                               with the written permission of the Company, be distributed or discussed with any outside party other than
                                               financial and legal counsel.




Jefferies & Company, Inc.                                                          7
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 15 of 47 PageID 331



Market Opportunity


Currently Coronary Artery Disease (*CAD*) is a leading cause of death (650,000 / year) and affects 13 million Americans. The total
coronary market size is nearly $6.0B * with bare metal stents comprising $1.0B of this market. The Palmaz Scientific micro grooved
coronary stent has the potential to make large inroads into the bare metal stent market (where there has been little innovation over
the last 10 years) and could eventually find its way into the drug eluting stent market as the industry continues to shift towards the
pro‐heal approach.

LIMITATIONS OF TODAY*S STENT TECHNOLOGY
Dr. Palmaz is widely recognized as the inventor of the first commercially available intravascular stent for coronary arteries. Even
though Dr. Palmaz invented the first commercially available stent, he knew that his original stent design and those designs that
followed later could be significantly improved with respect to their healing and therapeutic properties. Today*s stents are
manufactured using stretching, grinding, heating and welding processes. These processes create stents that look clean and shiny
and continue to benefit millions of patients since first introduced in the 1990*s.




                              Magnified Stent Strut                                               Stent



However at the surface level of the stent, one can see grease spots at the crystal level and cracks and breaks in the polymer coating
of coated stents. Both of these situations will inhibit cell growth slowing the healing process or perhaps leading to late stent
thrombosis or restenosis.




                            Grease spot at crystal level                                Coated Stent Polymer Cracks



The intravascular stent was perceived as a revolutionary alternative to open vascular repair because of the peculiar ability of the
device to become incorporated into the diseased arterial wall by healthy tissue. The stent not only provides an open passageway for
blood to circulate but also, a framework for new tissue to grow and reconstitute something similar to a normal arterial wall. His
invention revolutionized cardiovascular medicine and created a market that generates in excess of $5 billion of revenue annually.
However, bare metal stents (*BMS*) are subject to restenosis.




Jefferies & Company, Inc.                                          8
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 16 of 47 PageID 332



To diminish this untoward outcome, the industry developed the drug‐eluting stent (*DES*) with the first DES receiving FDA approval
in 2003. This device releases antiproliferative drugs (generally contained in a polymer coating) over time in the surrounding tissues
and decreases the incidence of restenosis so effectively that the indication for the use of stents was extended to patients who were
regarded as poor stent candidates before DES. Since the drugs used for the DES limit tissue growth, such as is the case with other
anticancer drugs, some feared incomplete healing of the stent.
After a few years of DES use it was apparent that tissue growth was inhibited to such an extent that the stent and the drug‐eluting
polymer matrix remained exposed, except by scant protein and incomplete cell coverage. This leaves a risk of sudden clotting even
years after initial stent placement. Although highly effective despite this limitation, the work principle of DES is fundamentally
opposite of what is pursued in all implantable devices. Tissue incorporation should be promoted, not antagonized by interfering with
cell metabolism.


           Vascular Stenting
                                                                   a. The atheromatous plaque blocking the lumen of the
                                                                   vessel




                                                                   b. Plaque is displaced outwardly by the balloon and the
                                                                   stent, enlarging the vessel outside diameter


                                                                   c. Problem: After removal of the balloon, the plaque
                                                                   material extrudes through the stent openings and is
                                                                   released into the lumen as particles that embolize
                                                                   downstream



           How Restenosis Occurs With Today*s Stents


           The struts of a bare metal or drug eluting stent dig into the
           plaque material on the walls of the vessel after deployment,
           producing an inflammatory injury. DES has an added problem
           as cells do not attach to polymers as readily as they do to high
           purity metals, and over time polymers may become brittle,
           crack and create voids in cell layer coverage on the stent
           surface.




           The injury and inflammation cause proliferative restenosis,
           leading to loss of the luminal diameter gained from the stent
           procedure.




Jefferies & Company, Inc.                                            9
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 17 of 47 PageID 333



THE PALMAZ SOLUTION
To address the restenosis and clotting issues, Dr. Palmaz and his colleagues determined that the first practical project arising from
the Palmaz Nanotechnology Platform was the all metal micromesh covered stent designed to address potentially embologenic
targets (sites prone to release particles downstream during angioplasty and stenting).


           The All Metal Micromesh Covered Stent
                                                                  Solution: The Palmaz Scientific all metal micromesh
                                                                  covered stent holds the material in place preventing
                                                                  embolization, thus constituting a pre‐emptive embolic
                                                                  protection device.




         How The All Metal Micromesh Stent Inhibits Restenosis




         Using the Palmaz Nanotechnology Platform the Company can
         produce a high purity all metal micromesh stent covering with a
         thickness of 5 microns or less. The mesh openings are less than
         100 microns and act as a screen to prevent migration of the
         stent struts into the plaque.




         The avoidance of injury and inflammation prevents proliferative
         restenosis and loss of lumen.




PALMAZ NANOTECHNOLOGY PLATFORM
At the heart of the Palmaz Nanotechnology Platform are discoveries regarding how tissue and blood interact with prosthetic metal
surfaces at the atomic and molecular levels. To study these phenomena, Dr. Palmaz formed Advanced Bio Prosthetic Surfaces Ltd.
(*ABPS*) in 1999 to advance metal surface technologies using physical vapor deposition and molecular and cellular biology to
develop advanced biocompatibility of materials used in implantable medical devices. Palmaz Scientific was formed in 2008 to
continue the research and development begun by ABPS and to also pursue the commercialization of advanced metallurgical surface
nanotechnologies for the manufacture of implantable medical devices.
Metals used in the manufacture of implantable medical devices are fraught with impurities that make the healing process
unpredictable and chaotic, resulting in adverse events such as stent thrombosis and restenosis. To address these issues Dr. Palmaz
looked at the interactions of blood and tissue with material surfaces at atomic and molecular levels. He believes that reducing or
eliminating impurities and the random variability in the structure of the material would make the healing process predictable.
This research on how tissue and blood interact with prosthetic metal surfaces at the atomic and molecular levels led Palmaz
Scientific to three important discoveries:
1.     Biometals of high purity and ordered structure can be fabricated using physical vapor deposition.
2.     Thin film metals can be used to produce low profile implantable devices.
3.     Topographical patterns at the microscopic level can positively influence cell colonization of prosthetic surfaces.




Jefferies & Company, Inc.                                           10
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 18 of 47 PageID 334



The leadership of ABPS put together a unique group of scientists, engineers and technologists combining metallurgy, high vacuum
physical and chemical vapor deposition and molecular and cellular biology expertise. In a few years, breakthrough developments
made by the group yielded high purity, optimized materials and techniques allowing controlled fabrication methods not seen
before, such as patterned ultra‐thin 3D metal structures, suited for device development. From this effort, other important concepts
arose, namely the importance of cellular guidance by topographical surface features and controlled material heterogeneities for
optimizing cellular interactions with material surfaces.
Thin metal films can be built using physical vapor deposition (*PVD*), a process similar to that used in the semiconductor industry.
PVD results in high purity metals, which promote cell growth, and high strength metal structures to form low profile devices which
allow for stenting of sites not targeted with previously available technology.




The first practical project arising from this array of capabilities was the all metal micromesh covered stent designed to address
potentially embologenic targets (sites prone to release particles downstream during angioplasty and stenting). This consisted of a
very fine mesh of vacuum deposited metal, roughly 5 times thinner than a human hair, covering a conventional stent frame.




The photomicrograph above illustrates the construction of the Company*s all metal micromesh thin film covering. (130x
magnification)
The mesh prevents particles from dislodging and occluding vessels downstream, constituting a pre‐emptive embolic protection for
sites prone to this complication such as degenerated coronary saphenous vein bypass, carotid and renal arteries. Other devices were
prototyped taking advantage of the unique design flexibility of this technology, including a metal balloon, cardiac valves, surgical
mesh, surgical bypass conduit, embolic protection filter and other devices.




Jefferies & Company, Inc.                                         11
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 19 of 47 PageID 335



Thin films are thin metal deposits ranging from nanometers to millimeters in thickness. Thin film technology is not expensive to
implement allowing for cost‐effective enhancement to therapeutic outcomes from the implantable medical devices. Dr. Palmaz
developed vapor deposition process and a patterned laser technique which results in a high strength, high purity low profile metal
device. The Company initially used this process to create an all metal micromesh (<5 microns thick) covering of high purity to
prototype an all metal micromesh covered stent.




Furthermore the body of knowledge regarding how tissue and blood interact with metal surfaces revealed that a unique surface
micro‐patterning design accelerated the attachment of endothelial cells to the metal surface. Micro engineered grooves (*Micro
Grooves*) induce powerful effects on cell behavior:

                                                                                                   Surface chemical and
                                                                                                    structural homogeneity for
                                                                                                    optimized cell attachment.
                                                                                                   Faster surface cell
                                                                                                    population by favorably
                                                                                                    modifying cell migration
                                                                                                    patterns.
                                                                                                   Surface capture of
                                                                                                    favorable adhesive
                                                                                                    proteins for selective
                                                                                                    promotion of adhesion of
                                                                                                    endothelial cells.
These processes and technologies were first developed to improve vascular stents but it was soon realized that all implantable
medical devices could potentially benefit from these discoveries.




                                      Stent with Micro‐Grooves * Magnification Approximately 400x




Jefferies & Company, Inc.                                         12
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 20 of 47 PageID 336



Company Overview


WELCOME TO THE FUTURE
*Create safer, more predictable implantable prosthetic devices improving patient outcomes and quality of life.*




Led by Dr. Julio Palmaz and a proven management team of executives, physicians, scientists, and engineers, Palmaz Scientific was
created in 2008 with a vision to provide a technology platform that innovates medical device science. Today this vision is realized
and supported by 117 issued U.S. and international patents and 109 active U.S. and international patent filings on its technologies
including thin‐film technologies and physical vapor deposition process innovations to produce more reliable implantable prosthetic
devices. With an innovative approach to the design and manufacture of implantable materials, Palmaz Scientific is poised to
leverage its intellectual property portfolio to create safer and more predictable implantable prosthetic devices.
The Palmaz Nanotechnology Platform is a potentially game‐changing technology, addressing many potential applications that
could provide Palmaz Scientific entry into several multi‐billion dollar market categories including:


                      Thin Film Covered Stents                                       Grafts (Peripheral, A/V, CABG)
                      Monolithic Thin Film Stents                                    EPDs (Embolic Protection Devices)
                      Implantable Bioreactor Platforms for Cell Lines                Occlusion Devices
                      Cancer Drug Delivery                                           Bare Metal Stents
                      Vascular Drug Delivery (Bare Stents, Covered Stents,           Angioplasty Balloons
                       Grafts, Balloons)                                              Wires, Sheaths, Delivery Systems
                      Valves (Heart, Venous)                                         Cosmetic and Orthopedic Implants
                      Surgical and Endovascular Patches                              Pudendal Artery Stent to treat erectile dysfunction


Palmaz Scientific has discovered a better way to manufacture stents and most other implantable medical devices. With this
capability Palmaz Scientific plans to commercialize several products, including the SESAME Stent, the Micro Neuro Stent and the
Micro Grooved Coronary Stent.

PRODUCT PORTFOLIO
Our covered stent program includes the SESAME Stent, an all metal micromesh stent composed of a frame and a micromesh metal
cover for highly embologenic applications. The cover is a less than 5 micron nitinol film etched by laser and micro‐welded on the
frame. The openings in the axially expandable mesh, approximately 100 microns wide, prevent fragments of friable plaque material
from embolizing downstream. This is a limitation in angioplasty‐stenting of coronary artery bypass graft (*CABG*), carotid
bifurcation and renal arteries, where significant embolic complications are associated with vascular instrumentation. Currently, we
believe that there is no thin film device for pre‐emptive embolic protection such as our covered stent. The CE Mark application for
SESAME Stent was filed in May 2009.




Jefferies & Company, Inc.                                                     13
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 21 of 47 PageID 337



                                                                           Sizes

                                                                           Diameter:      4.1 mm
                                                                                   4.8 mm
                                                                                   5.8 mm

                                                                           Cover Thickness: <5 micron




Micro Neuro‐stent




                            Next‐generation low profile stent (top) vs. current stent size (bottom)




Jefferies & Company, Inc.                                     14
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 22 of 47 PageID 338



The Micro Neuro‐stent will be specifically designed for intracranial vessel implant. The intracranial arteries are 8 times thinner than
coronary vessels and far more susceptible to damage by instrumentation. These vessels require devices engineered specifically for
this application, having more flexibility and more delicate stenting action than a coronary counterpart. To this effect, our Neuro‐
stent is approximately half the thickness of a coronary stent and it has a larger expandability ratio. The cell size and the struts are
approximately 1/3 the size of the average coronary stent design. What makes these features possible is the vapor‐deposited alloy
characteristics. Our basic manufacturing process, physical vapor deposition or PVD, yields a material of higher purity and therefore
homogeneous crystal arrangement and structure. Vapor deposited alloy has superior metallurgical characteristics allowing for
micromachining which is impossible with conventional medical grade tubing.
To complement its superior mechanical characteristics, the Neuro‐stent has its inner surface engineered for fast endothelial cell
coverage. This is attained by microscopic parallel grooves on the flow surface, designed for maximum cell guidance effect,
accelerating endothelial cell migration 100% over flat conventional surfaces. This is without using any cover material, which is
prone to decay, delamination and potential long‐term adverse effects. The Neuro‐stent surface is 100% pure alloy optimally
oxidized for best blood and tissue interaction.

Coronary stent
Our Coronary Stent will include our technology platform that will be used for our Neuro‐stent: Vapor‐deposited material and
Microengineering of the flow surface. Either self‐expanding or balloon‐expandable platforms will carry our Patented Parallel
Grooves in the inner surface for accelerated healing. The mechanical characteristics of the stent will be optimized thanks to the
superior qualities of our vapor deposited material. Higher alloy strength will allow for lower profiles while radiopacity will be
enhanced by the unique flexibility PVD has in introducing high atomic weigh components into the material. Low profile designs,
high purity materials free of contaminants and the micro‐grooved flow surface will result in improved performance over
conventional bare metal stents (*BMS*) while avoiding the threat of late adverse effects associated with polymer covers and drugs.
In other words, our coronary stent will have all the advantages of the BMS, including the avoidance of long‐term anti‐thrombotic
medication and the proven long‐term reliability. This is in addition to the improved short‐term performance of our platform.

Pudendal Artery Stent
The majority of male impotence (erectile dysfunction, ED) is related to atherosclerotic obstructive lesions of the internal pudendal
artery, the main supply to the erectile tissue of the penis. The high correlation of ED with coronary artery disease points to the fact
that this is the result of an underlying cause, such as endothelial cell dysfunction. Therefore, the incidence of symptomatic ED is as
prevalent as coronary disease, with an estimated 100M males affected worldwide.
New catheter and imaging technologies promise to extend the benefits of angioplasty and stenting to diseased pudendal arteries.
Medtronic initiated a US multicenter trial of a zotarolimus eluting stent in ED. It is expected that angioplasty stenting for ED will
become common in the near future.
Analyzing the anatomy of the pudendal artery it is clear that the access will require small and flexible delivery systems and the small
diameter of the artery will demand low profile stents. Also the fact that a large proportion of the pudendal artery lesions are at the
point where the pudendal artery exits the pelvic floor may necessitate self expanding stents to minimize crush damage by external
compression.
                       Next-Generation low profile stent (top) vs. Current stent size (bottom)
Palmaz Scientific has developed very low profile, vapor deposited self‐expanding super‐elastic stents which are indicated for small
arteries with high plaque burden, exposed to compressive force. Furthermore, our micro groove technology supporting rapid
endothelialization promises to be an exciting substitute to drug eluting stents, preventing the need for drugs and polymer covers in
the metal implant.

Carotid stent
This device is essentially a larger version of SESAME. It will also be self‐expanding. Carotid artery angioplasty and stenting pose a
serious risk of stroke by plaque particles released from the treated site. The micromesh cover may reduce the routine use of embolic
protection devices (*EPD*). Otherwise, it will add to the safety of the procedure if used in conjunction with EPD.
Preliminary animal laboratory data showed that the device performed as expected. Completion of preclinical data and limited
clinical studies are required for obtaining a CE mark to start sales in the European Union countries. We believe that FDA approval
may be attained by a prospective controlled trial comparing the results to historical data from a predicate device such as the Cordis
SMART stent.




Jefferies & Company, Inc.                                          15
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 23 of 47 PageID 339



INTELLECTUAL PROPERTY

Patents
The Company owns 117 issued U.S. and international patents and has 109 U.S. and international patent applications pending. The
patent portfolio encompasses enabling technology that covers methods of making the biomaterials used in the Company*s devices
and universal material properties, characteristics or features of the biomaterials. Additionally, the Company*s patent portfolio covers
an array of product types, including:


                      Thin Film Covered Stents                                           Grafts
                      Bare Metal Stents                                  ─   Peripheral
                      Drug Delivery Devices                              ─   Arterio‐Venous
     ─   Bare metal stents                                                ─   CABG
     ─   Covered stents                                                                   Anastomosis
     ─   Grafts                                                                           Embolic Protection Devices
     ─   Balloons                                                                         Angioplasty Balloons
                      Valves                                                             Wires, Sheaths & Delivery Systems
     ─   Cardiac                                                                          Occlusion Devices
     ─   Venous                                                                           Patches
                                                                                          Cosmetic and Orthopedic Implants
                                                                                          BioReactor Platforms for Cell Lines


Among the universal enabling technology, the Company enjoys issued patents covering i) stent surface patterning for promoting
endothelialization, ii) stents and implantable devices made of materials having highly controlled surface heterogeneity and methods
of making implantable endoluminal devices by vacuum deposition, iii) high strength, high strain tubular nitinol films, iv) microporous
metal thin films, and v) monolithic medical device structures, each of which is described in greater detail on the following pages.
The Company*s IP is regarded as seminal to the core business objectives. Palmaz Scientific*s IP portfolio also includes patents and
patent applications covering other devices not mentioned in this memorandum, some of which is licensed, exclusively and non‐
exclusively, to Johnson & Johnson for which the Company may receive royalty payments in the future. The Company places a high
value on its intellectual property portfolio and aggressively files new patent applications and prosecutes both domestic and foreign
patent applications for each of its patent applications. In addition to its portfolio of patents and patent applications, the Company
has internally documented trade secrets, including a large number of invention disclosures which are reviewed regularly for possible
filing as patent applications.

i)            Stent Surface Patterning for Promoting Endothelialization
Patents issued in the United States, Europe, Canada, Australia and Japan directed to a stent having at least one groove on the inner
surface of the stent, the groove having a shape that increases the rate of endothelial cell migration upon the inner stent surface.
Figure 1 from the U.S. Patent application, reproduced below, depicts several configurations of grooves 400 on an inner surface of a
stent.




                                                               Figure 1




Jefferies & Company, Inc.                                         16
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 24 of 47 PageID 340



The Company successfully defended an Opposition filed by Boston Scientific seeking to invalidate its European Patent No. 1028672.
After a hearing before the European Patent Office's Opposition Board, the Company succeeded in validating its European Patent
with amended claims over Boston Scientific's challenge. Boston Scientific has appealed the Opposition Board*s decision. The
Company is very pleased to announce that the patentability of the Company*s European Patent No. 1028672 was again confirmed by
the European Patent Office*s Opposition Appeal Board on Thursday December 8, 2010. The patent covers the Company*s
technology pertaining to grooves in stents and the method of making the grooves in stents. In 2005, Boston Scientific Corporation
filed an Opposition seeking to invalidate the patent. In 2008, after a first hearing before the European Patent Office Opposition
Division, the Company*s patent was validated with what the Company regards as minor claim amendments. After the first hearing,
Boston Scientific Corporation filed an Appeal to the Opposition Appeal Board again seeking to invalidate the patent. The most
recent decision of the Opposition Appeal Board is a final determination of the patentability of the identical patent claims previously
found patentable by the Opposition Division. No further appeals are available to Boston Scientific Corporation before the European
Patent Office.

ii)     Stents and Implantable Devices: Materials with Controlled Surface Heterogeneity and Vacuum
Deposition Methods.
The Company owns issued patents in the United States, Canada, Australia and Europe for stents and radially expandable medical
devices in which a luminal surface of the device has controlled heterogeneities and methods of making such stents and devices.
Heterogeneities which are controlled include grain size, grain morphology, intragranular spacing, surface topography and material
composition.
The scanning electron micrograph of a transverse cross‐section of the Company*s materials is reproduced below as Figure 2 and
illustrates the high degree of homogeneity in the Company*s biomaterials.




                                                                Figure 2

High Strength, High Strain Tubular Nitinol Films and Methods.
High strength tubular nitinol films are covered by U.S. Patent No. 7,335,426 which covers tubular nitinol films having strengths
greater than 1250 MPa and strain greater than 12. Such tubular nitinol films are well‐suited for fabrication of stents, stent covers or
metal surgical grafts. The Company is actively pursuing additional pending U.S. patent applications for these high strength nitinol
materials, its methods of making the high strength nitinol materials as well as foreign patent applications in several countries.

Microporous Metal Thin Films
U.S. Patent No. 6,936,066 issued with a broad claim to implantable medical devices including *a generally tubular, non‐coiling body
member comprising a film selected from the group consisting of metallic and pseudometallic materials and having a first surface, a
second surface and a thickness intermediate the first surface and the second surface; and a plurality of microperforations passing
through the thickness of the body member and communicating between the first surface and the second surface, whereby said
plurality of microperforations geometrically deform to permit diametric expansion of the body member and impart compliance to
the body member.*
U.S. Patent No. 7,300,457 issued with claims covering a vacuum deposited microperforate metal tubular graft having a thickness less
than 75 microns.




Jefferies & Company, Inc.                                          17
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 25 of 47 PageID 341




                                                              Figure 3
The photomicrograph reproduced above as Figure 3 illustrates an expanded shape memory microporous metal cover overlying two
stent struts and a single stent hinge as covered by the referenced patents.
The photograph reproduced below as Figure 4 illustrates Palmaz Scientific*s unique all metal micromesh film covering on stents of
varying diameters and lengths useful for a wide variety of indications.




                                                             Figure 4
Patents issued in the United States and Australia and pending applications in Japan, Europe and Canada are directed to an embolic
protection device, including a microperforate graft member, such as that from the *066 patent, above. The patents covering the
embolic protection device include a graft member constructed of a metal material having a generally frustroconical deployed state
and openings that decrease in size from the proximal end toward the distal end when the graft member is in the deployed state to
capture and retain emboli and particulate matter of different sizes.
The photomicrograph below, Figure 5, illustrates the construction of the company*s metal thin film covering for an embolic
protection device having larger pore openings at the outer peripheral surfaces where flow rates are minimal and much smaller pore
openings toward the center of the vessel where blood flow rates are maximal.




Jefferies & Company, Inc.                                        18
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 26 of 47 PageID 342




                                                              Figure 5

iii)          Devices of Monolithic Construction
U.S. Patent No. 6,537,310 covers a method of making a monolithic covered stent by vacuum depositing a stent layer, then etching
regions of the stent material to form struts and web regions between the struts. Figure 6, below, taken from the *310 Patent,
illustrates a resulting covered stent structure made by this process showing the stent struts 22 and the web regions 24.




                                                              Figure 6
Covered stent devices having structural elements made of multi‐layered monolithic materials, such as that illustrated below in
Figure 7, are also covered in U.S. Patent No. 6,849,085.




Jefferies & Company, Inc.                                        19
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 27 of 47 PageID 343




                                     Figure 7




Jefferies & Company, Inc.               20
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 28 of 47 PageID 344



HISTORY
Palmaz Scientific traces its history to 1988, with Dr. Palmaz*s development of the first commercially successful cardiovascular stent,
Palmaz® Stent, approved by the FDA for use in coronary arteries in 1994 and later sold to Johnson & Johnson. More than two
decades later, the stent has been established as one of the most successful medical devices in medical history with over 1 million
patients each year undergoing a stent procedure in the US and generating approximately US$5 Billion in worldwide revenue
annually from all varieties of stents.




                                                                                 A. Insertion by catheter




                                                                                 B. Balloon Expansion




                                                                                 C. Stented Vessel




1999
A decade after its development with the breakthrough Palmaz® Stent established as one of the most successful medical devices of
the time, Dr. Palmaz partnered with Christopher Banas, an experienced executive and engineer in the chemical, microelectronics
and medical device industries, to form Advanced Bio Prosthetic Surfaces Ltd. (*ABPS*). ABPS recruited leading scientists, engineers
and technologists with expertise in metallurgy, high‐vacuum physical and chemical vapor deposition and molecular and cellular
biology to develop advanced biomaterials for implantable medical devices.
2002
In 2002 ABPS developed a Saphenous Vein Graft (*SVG*) stent in partnership with the Cordis subsidiary of Johnson & Johnson and
was awarded its first patent for nanotechnology. Cordis, a Johnson & Johnson company subsequently licensed the technology from
ABPS and began clinical trials in 2003.




Jefferies & Company, Inc.                                         21
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 29 of 47 PageID 345



                                                                                    Sizes

                                                                                    Diameter: 4.1 mm
                                                                                              4.8 mm
                                                                                              5.8 mm

                                                                                    Cover Thickness <5 micron




2003
Advanced Bio Prosthetic Surfaces signs agreement to exclusively license its core technology to Johnson & Johnson. ABPS continues
to hold the patents for the technology.
2006
Dr. Julio Palmaz was inducted into the National Inventor's Hall of Fame for the invention of the balloon‐expandable stent. Since the
launch of the first coronary stent in 1994, balloon angioplasty was quickly replaced as the standard of care.
2008
In early 2008, Dr. Palmaz, Steve Solomon, Christopher Banas, Phil Romano and other principals of ABPS, along with private
investors, formed Palmaz Scientific to reacquire the technology license for thin‐film and related intellectual property, equipment,
employees and related assets from Nitinol Development Corp. (*NDC*), a Johnson & Johnson / Cordis company which had licensed
ABPS technology in 2003.
2009
Palmaz Scientific files CE Mark application for SESAME Stent in May 2009.
Micro Stent and Micro‐Groove programs launched.
Johnson & Johnson converts debt to Series A‐2 preferred stock.




                                 Micro‐Stent                                          Rendering of Micro Grooves

2010
Texas Emerging Technology Fund awards the Company $3 million to advance its technologies.
Dr. Palmaz is honored by the Cardiovascular Research Foundation at the Pulse of the City Gala for his innovations in interventional
cardiovascular medicine.

COMMERCIALIZATION STRATEGY
The Company*s strategy is to commercialize the Palmaz Nanotechnology Platform through the introduction of products, third party
licensing, joint ventures and/or other strategic partnerships. The commercialization effort will be supported by brand awareness
campaigns, an engaged scientific advisory board, patent expansion and protection, and collaborative relationships with leading
medical institutions of higher education.
The Company*s extensive intellectual property portfolio has many potential medical device applications in several billion dollar plus
markets. To commercialize more applications more quickly, the Company will seek out third parties to license the technology to
these third parties in return for royalties. We expect that a focus on a licensing strategy will yield a consistent and recurring royalty
revenue flow that may become a primary revenue source to the Company. Additional opportunities with third parties would be to
fund development or enter into joint ventures.




Jefferies & Company, Inc.                                           22
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 30 of 47 PageID 346



Additional Potential Indications for Our Products
In addition to the indications previously described, the following represents additional potential indications for our products.

Peripheral stent
Including lower and upper extremity vessels, renal dialysis access, brachio‐cephalic, visceral and venous stents, peripheral bare
metal stents (PBMS) technology has remained focused on handling characteristics and fracture resistance. The poor performance of
current femoral, below‐the‐knee and dialysis access stents can be improved by focusing on improving healing rates by surface
patterning. The superior metallurgy technology produced by PVD manufacturing will optimize the unique performance
requirements of peripheral stents.

Renal stent
This will be a balloon‐expandable covered stent. It will differ from existing devices in the material properties. The frame will be
stainless steel or cobalt chromium alloy in martensitic form (malleable) such as in conventional renal stents. The micromesh will be
as in the devices described above. Renal stenting has been suspect of microembolization causing silent, irreversible loss of renal
function. EPD*s are often not effective in the renal arteries because the short length of these arteries and the frequency of multiple
branching negates the possibility of a safe anchor of the filter. Therefore we believe a pre‐emptive embolic approach such as offered
by this device is likely to become standard of use.

Orthopedic Implants
By free forming of thin metal, inflatable intramedullary rods, vertebral and intervertebral inserts and a large variety of orthopedic
implants can be placed by minimally‐invasive surgery. The approach would be based on introducing a composite, hollow and
inflatable device by a small opening and guided by X‐ray fluoroscopy. A typical application would be a long bone fracture, such as
the humeral bone (forearm) in a patient with debilitating disease such as terminal cancer, precluding surgical correction. Once in
place the device would be inflated by a fluid polymer that would set in a solid state after minutes. The end result would be
comparable to placing a solid intramedullary rod but with decreased invasiveness.
Intravertebral body implant placement known as vertebroplasty can be optimized by using an approach such as described above.
Conceivably, the polymer could be rigid in vertebral body inserts and elastic when used as vertebral disks replacement. These are
examples of potential applications of inserts by minimally invasive techniques. Other applications in this field are possible.

Plastic and Reconstructive Surgery
Implantable breast, buttocks, shoulder, facial and other implants could be made by composite fabrication involving a plastic inner
core and a thin metal film surface. Again this surface can be micro or nanotexturized to enhance healing properties. The inserts can
be made solid for conventional surgical application or inflatable for minimally‐invasive applications. The use of implants with the
surface described would prevent the known undesirable tissue response, such as fibrotic capsule and calcification sometimes
developing around current polymeric implants.

Brand Awareness
Our brand awareness and support of our technology and products is expected to be executed through close collaboration with key
opinion leaders in the worldwide medical community. In addition to our management thought leadership and existing industry
relationships with Cordis and J&J as well as the University of Texas Health Science Center at San Antonio, we expect to forge new
strategic relationships with industry leaders. The Company has appointed an advisory board of leading medical, clinical and industry
professionals and academic experts who will further support the Company on its medical, clinical, industry, and strategic direction.




Jefferies & Company, Inc.                                          23
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 31 of 47 PageID 347



OPERATIONS

Legal Structure
Palmaz Scientific Inc., a Delaware Corporation, formed February 12, 2008
Subsidiaries: Advanced Bio Prosthetic Surfaces Ltd (100% Owned)
                   ABPS Management LLC (100% Owned)
                   ABPS Venture One Ltd. (80% Owned)

Locations
Headquarters: Dallas, Texas
Operations: Fremont, California
Research Affiliation: University of Texas Health Science Center at San Antonio (*UTHSCSA*). The Company and members of its
management team have a long relationship with the UTHSCSA. UTHSCSA maintains a bio prosthetic lab that the Company uses.

MANAGEMENT & BOARD
The Palmaz Scientific management and board of directors come from diverse backgrounds and have extensive management
expertise, and the combined team has created shareholder value in excess of $1 billion from sale transactions involving startup
companies. Below are the biographies of the individuals expected to serve as the management team and the board of directors.
                            Julio Palmaz, Chairman of the Board of Directors
                            and Chief Scientist.
                    Dr. Palmaz currently holds the Ashbel Smith Professorship as a tenured Professor at the University of Texas
                    Health Science Center at San Antonio. He is the founder of Advanced Bio Prosthetic Surfaces, an R&D company
                    devoted to advanced device concepts, which licensed certain of its intellectual property to J&J/Cordis in 2003
                    and was combined with the Company in 2008. He also founded Palmaz Vineyards in 1997, an advanced
                    winemaking operation based on underground gravity flow processing and the largest underground winemaking
                    facility in the US. He received his M.D. degree in 1971 at the National University of La Plata, Argentina, and
completed his radiology specialty training at the University of California, Davis in 1980.
Dr. Palmaz began his professional career in 1974 at San Martin University Hospital, Argentina, and was chief of special procedures at
Martinez Veterans Administration hospital in 1981. In 1983, Dr. Palmaz joined the University of Texas Health Science Center at San
Antonio, Department of Radiology as Chief of Angiography and Special Procedures until 1999, and as Chief of Cardiovascular and
Interventional Radiology Research until 2005. He is the inventor of the Palmaz® Stent, and was a principal in EGP, a partnership that
held the licensing rights to the Palmaz-Schatz Coronary Stent, that was purchased by J&J. It is recognized as one of the most
successful medical devices of its time and is considered one of the patents that changed the world. Dr. Palmaz has 20 issued patents
and is the author of 29 books or book chapters and has authored 104 peer reviewed publications. He is a 2007 Gold Medalist of the
Society of Interventional Radiology, 2006 inductee of the National Inventors Hall of Fame, a 2005 Distinguished Scientist of the
American Heart Association and fellow of the American Institute of Medical and Biological Engineering. For two years in a row, his
patent on the balloon expandable stent was recognized as one of the *Ten patents that changed the world* published in Intellectual
Property International magazine, August 2002. His early stent research artifacts are now part of the medical collection of the
Smithsonian Institution in Washington, DC and the Texas History Museum in Austin, TX.
In January 2003 Palmaz received the Presidential Distinguished Scholar Award from the University of Texas San Antonio. He
received the title of *Master of Interventional Cardiology* from the Argentina College of Cardiology, and *Extraordinary Professor*
from the National University of La Plata, Argentina. He received honorary titles or awards from the American Heart Association,
International Society of Endovascular Surgery, the Society of Interventional Radiology, the German Roentgen Society, The
Rotterdam Thoraxcenter in Holland, the Washington Cardiovascular Research Foundation, the Society of Cardiac Angiography, the
Texas Heart Institute, the State Bar of Texas, the Miami Cardiac and Vascular Institute, the Cardiovascular Institute of the South, and
the Surfaces in Biomaterials Foundation.

Selected articles:
  ■ PALMAZ JC. The intravascular stent during the last and the next 10 years. J Endovasc Ther 2004; (suppl II) II 200‐ II 206.
  ■ PALMAZ JC, S Bailey, D Marton, E Sprague. Influence of stent design and material composition on procedure outcome. J Vasc
      Surg 2002; 36:1031‐9.




Jefferies & Company, Inc.                                             24
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 32 of 47 PageID 348



  ■ Parodi JC, PALMAZ JC, Barone HD: Transfemoral Intraluminal Graft Implantation for Abdominal Aortic Aneurysms. Ann Vasc
      Surg 5:491‐499, 1991.
  ■ Schatz RA, PALMAZ JC, Garcia F, Tio FO. Balloon Expandable Intracoronary Stents in the Adult Dog. Circulation 76:450 457,
      1987.
  ■ PALMAZ JC, Kopp D, Hayashi H, Schatz RA, Hunter G, Tio FO, Garcia O, Alvarado R, Rees C, Thomas SC. Experimental Balloon
      Expandable Intraluminal Stenting of Normal and Abnormal Renal Arteries. Radiology 164:705 708, 1987.
  ■ PALMAZ JC, Sibbitt RR, Reuter SR, Garcia F, Tio FO: Expandable Intrahepatic Portocaval Shunt Stents: Early Experience in the
      Dog. AJR 145:821 825, 1985.


                        Philip J. Romano, Director.
                        Philip J. Romano is an investor, entrepreneur, artist and nationally renowned restaurateur. Involved in the
                        restaurant business for over forty years, in the course of his career, he has created over twenty-five concepts. Mr.
                        Romano has created several national restaurant concepts including Fuddruckers, Romano*s Macaroni Grill,
                        Spageddies, Cozymel*s, Rudy*s Country Store and BBQ and eatZi*s Market & Bakery. The restaurant concepts
                        created by Mr. Romano produce over $1 billion in sales each year and to date, his concepts have generated more
                        than $10 billion in revenue.
Mr. Romano was a principal in EGP, a partnership that held the licensing rights to the Palmaz‐Schatz Stent that was purchased by
J&J. Mr. Romano also served on the Board of Directors and was an investor in CardioSpectra, a medical device company sold to
Volcano Corporation (NASDAQ: VOLC). Mr. Romano was also founder and partner of the American Institute of Gastric Banding, a
developer of outpatient bariatric surgery centers and co‐founded Scientific Health Development, a fund that is an early stage
investor in medical device, nutraceutical and pharmaceutical companies. Mr. Romano has written a book entitled *Food for
Thought* published by Dearborn in 2005 that made the CEO Best Sellers List.
From 1989 through 2002, Mr. Romano served as a consultant and joint venture partner of Brinker International, Inc. (NYSE: EAT) as
national operator, developer and franchisor of numerous restaurant concepts, including Chili*s Grill & Bar and Romano*s Macaroni
Grill. Mr. Romano currently owns and operates the following restaurant concepts: eatZi*s Market & Bakery, Nick & Sam*s Steak &
Fish House, Who*s Who Burgers and Coal Vines Pizza. Romano and his family have established a charitable foundation, The Food
Foundation, which operates as Hunger Busters, and provides food to the hungry and has a mission of bringing a fresh meal with
compassion to every hungry citizen of Dallas, Texas.
Mr. Romano currently serves on the Board of the Cox School of Business at Southern Methodist University. He lectures frequently at
universities, national business seminars, civic organizations and special interest group meetings.


                            Steven B. Solomon, CEO and Director.
                            Steven B. Solomon currently serves as the Chief Executive Officer and a Director of Palmaz Scientific, Inc. Mr.
                            Solomon has served in executive and director roles with public and private companies for more than 20 years,
                            with substantial experience in public and private equity and debt financings, mergers and acquisitions,
                            restructurings and executive management.
                      Mr. Solomon served as the Chief Executive Officer, President and Chairman of the Board of Directors of Citadel
                      Security Software Inc. since its formation in December 1996 until its sale in December 2006 to McAfee, Inc.
                      (NYSE: MFE). Mr. Solomon also served as Director, President and Chief Executive Officer of CT Holdings
Enterprises, Inc. until the company*s merger with Xcorporeal Inc. Mr. Solomon was the founder and served as Chairman of the Board
and Chief Executive Officer and director of Parago, Inc., an incubation venture of CT Holdings that is an application solution provider
and internet‐based business process outsourcer that provides an on‐line suite of promotional offerings designed to automate
promotional management and optimize the customer care services offered by its clients. Mr. Solomon led Parago in completing
approximately $85 million in angel and venture financings and three acquisitions. From 2000 to 2006, Mr. Solomon also served as a
Director of River Logic, Inc., an incubation venture of CT Holdings that creates and operates integrated networks of decision support
tools, elearning solutions and ecommerce capabilities designed to enable decision makers to leverage knowledge and information
to gain a competitive advantage.
Mr. Solomon has served on the Board of Directors of Boo‐Koo Holdings and the Cyber Security Industry Alliance (*CSIA*), where he
testified before a congressional oversight hearing on *Information Security*Vulnerability Management Strategies and
Technology*, providing an industry perspective on cybersecurity legislation and the importance of protecting our national
infrastructure. Mr. Solomon is also active in the Young Presidents Organization (*YPO*) of North Texas.




Jefferies & Company, Inc.                                                25
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 33 of 47 PageID 349



Christopher Banas, Director.
Christopher E. Banas has over 30 years experience in the chemical, microelectronics and medical device industries, where he has
held various engineering and executive management positions at C.R. Bard, Inc, Guidant/ACS, Inc and W.L. Gore, Inc. Mr. Banas
began his career as a polymer chemist at the Roy C. Ingersoll Research Center/Borg Warner Chemicals. Mr. Banas is currently the
President and General Manager of the OCT division of Volcano Corporation. Mr. Banas held the position of Chairman and CEO of
CardioSpectra, Inc, a medical device diagnostic company that was acquired by Volcano Corp. (Nasdaq: VOLC).
Mr. Banas co-founded ABPS and was President and CEO in 2003 when ABPS entered into an exclusive license agreement with
Cordis. In addition to his engineering, executive management and business development experience, Mr. Banas holds 31 US patents
in the fields of cardiovascular medicine, nanotechnology and thin film deposition of Nitinol.
Intellectual property portfolios developed by Mr. Banas have resulted in two acquisitions and one exclusive licensing arrangement.
He has developed intellectual property programs and coordinated technology transfers from both academic and industry
institutions, carrying out extensive due diligence on behalf of both buyers and sellers.
Being highly respected and well connected in the elite biomedical device community has allowed Mr. Banas to connect with the top
medical specialists, academic researchers, intellectual property experts and investors in the biomedical industry. In addition to his
successful business development ventures, Mr. Banas also sits on the Board of Directors for Resonetics Inc, an excimer laser
company supporting the medical device and electronics industry and has an active consulting business, CB Technology Ventures
where he provides services to companies like Elliot and Associates, a Wall Street hedge fund.
Mr. Banas has authored book chapters and technical papers and has spoken at the International Conference on Shape Memory and
Superelastic Technologies (*SMST*), NanoBioTech and Nano Summit.


                            Richard Connelly, Chief Financial Officer.
                     Richard Connelly is a financial executive with 35 years of financial management and operations experience at
                     such companies as Texas Instruments (1980‐1985), Sterling Software (1987*1997), Citadel Security Software
                     (2001‐2006) and Riptide Worldwide Inc. (2007‐2008) where he held various financial management positions
                     including Controller, Treasurer and/or CFO. In addition to these public companies, Mr. Connelly has been CFO of
                     several technology start‐up companies including Photomatrix Corporation (1985‐1986), Answersoft Inc. (1997‐
                     1998), JusticeLink Inc. (1998‐1999) and Asset‐Intertech Inc. (1999‐2000). He began his career as an auditor in
                     the Chicago office of Ernst & Young (1974‐1979). He holds a masters degree in finance from the University of
Texas at Dallas (1988) and a bachelor degree in accountancy from the University of Illinois (1974). He is a Certified Public Accountant
in Texas.




Jefferies & Company, Inc.                                                26
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 34 of 47 PageID 350



SCIENTIFIC ADVISORY BOARD
The Company*s Scientific Advisory Board of leading medical, clinical and industry professionals and academic experts will advise the
Company on medical, clinical, industry and strategic direction. The initial members of the Scientific Advisory Board are listed below.
Additional members will be added to the Scientific Advisory Board in the future.
Renu Virmani, MD.
Dr. Renu Virmani currently serves as Medical Director, CVPath, International Registry of Pathology in Gaithersburg, MD. She is
recognized as one of the leaders in the search for diagnostic and treatment therapies for Vulnerable Plaque. Dr. Virmani is also
Clinical Professor, Department of Pathology at: Georgetown University; University of Maryland‐Baltimore; Uniform University of
Health Sciences; and Vanderbilt University.
Steven R. Bailey, MD.
Steven R. Bailey, M.D., is professor of medicine and radiology in the School of Medicine at the University of Texas Health Science
Center at San Antonio, where he is also chief of the Janey and Dolph Briscoe Division of Cardiology, and currently serves as president
of the Society for Cardiovascular Angiography and Interventions.
Mark Jenkins, MD.
Mark Jenkins, MD. Is an interventional cardiologist in Dallas, Texas; he was previously a fellow at Johns Hopkins School of Medicine
where he conducted research on the stent program.
Barry T. Katzen, MD.
Barry Katzen, M.D., is founder and medical director of Baptist Cardiac & Vascular Institute, Miami, Florida, a fellow in the American
College of Cardiology, the American College of Radiology and the Society of Cardiovascular and Interventional Radiology, of which
he is past president, and is also a clinical professor of radiology at the University of Miami School of Medicine.
Peter Fitzgerald, MD.
Peter Fitzgerald, MD., is Director of the Center for Cardiovascular Technology and Director of the Cardiovascular Core Analysis
Laboratory at Stanford University Medical School. He is an Interventional Cardiologist and has a PhD in Engineering. He is Professor
in both the Departments of Medicine and Engineering at Stanford.
Robert Bersin, MD.
Robert Bersin, MD., is Director of endovascular services, Seattle Cardiology. Seattle, Washington. Fellow, American College of
Cardiology. Fellow, American College of Physicians, American Society for Cardiac Interventionists. Member, International Society
for Endovascular Surgery.
Frank J. Criado, MD.
Frank J. Criado, MD., is a board‐certified vascular surgeon. He is a founding member and current secretary of the International
Society of Endovascular Specialists (*ISES*), a fellow of the American College of Surgeons (*FACS*), and a member of all major U.S.
and international vascular societies. Dr. Criado is a Vascular Surgeon and Interventionalist at Union Memorial Hospital in Baltimore,
Maryland where he established the endovascular program in 1988.
Jose Antonio Condado, MD.
Jose Antonio Condado, MD., is a doctor of cardiology at Trinity Medical Center, Caracas, Venezuela.
Robert S. Schwartz, MD.
Robert S. Schwartz, MD., is a Professor of Medicine at University of Minnesota Medical School, Medical Director at the Minnesota
Cardiovascular Research Institute, and Cardiologist at the Minneapolis Heart Institute. His clinical and research interests include
interventional cardiology, imaging, clinical information processing and clinical medical care.




Jefferies & Company, Inc.                                         27
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 35 of 47 PageID 351



Ownership


Palmaz Scientific is seeking to raise approximately $20 million in gross cash proceeds of Series B Convertible Preferred Stock. The
shares are being offered only to accredited investors and will not be registered. Subscriptions will only be made upon acceptance by
the Company of a completed subscription agreement. See the attached *Subscription Agreement* for the details and the
requirements of the offering. See the section of this Memorandum entitled *Risk Factors* for a description of certain risks related to
the offering. We anticipate that we will need to raise additional funds in the future.

                                                                     EQUITY CAPITALIZATION
                                                                                                 Shares                                                % Ownership
                                                                                           (1)                Convertible            Total "As If"      Pre        Post
OWNERSHIP                                                      Common        Preferred           Warrants
                                                                                                                   Notes             Converted       Offering    Offering
                                                                                                                            (2)
  Julio Palmaz & Affiliates                  CS & Note        6,740,607                                           676,232               7,416,839       31.23%     23.36%
                                                                                                                            (2)
  Philip Romano & Affiliates                 CS & Note        2,734,261                                           198,126               2,932,387       12.35%      9.24%
                                                                                                                            (2)
  Chris Banas                                CS & Note        1,303,694                                           115,390               1,419,084        5.97%      4.47%
  Steve Solomon                                  CS           2,250,000                                                                 2,250,000        9.47%      7.09%
                                  (3 )
  Johnson & Johnson Company                      A-2                                 1,344        200,000                               1,544,206        6.50%      4.86%
  Texas Emerging Technology Fund                     B                              14,999                                              1,499,900        6.31%      4.72%
  John B Foster                                   A                                858,369                                                858,369        3.61%      2.70%
  Senior Management                              CS             250,000                                                                   250,000        1.05%      0.79%
  Eugene Sprague                                 CS             826,437                                                                   826,437        3.48%      2.60%
  Steve Bailey                                   CS             623,652                                                                   623,652        2.63%      1.96%
                                                                                                                            (5)
  All other investors as a group                                950,298        2,039,627          590,000         120,000               4,131,925       17.40%     13.01%
Fully Diluted Shares
                            (6)                            15,678,949         2,914,339          790,000       1,109,748              23,752,799     100.00%     74.81%
 September 30, 2011


                   (7)                          Issued
Series B Shares                                                                    80,000                                              8,000,000                 25.19%




Fully Diluted Shares
                                                           15,678,949         2,994,339          790,000       1,109,748              31,752,799                 100.00%
 Post Offering


 (1) Preferred shares convert into Common shares at 1 for 1 for Series A, 10 for 1 for Series A-1 and at 1000 for 1 for series A-2
 (2) Convertible notes c onvert at $2.33 per share into Series A Preferred Stock
 (3) Includes $3,132,000 note principal balanc e plus $504,000 of accrued interest exchanged for 1,344.206 Series A2 shares
   plus 200,000 warrants exerc isable at $2.33 per share.
 (4) $3 Million State of Texas Emerging Technology Fund Award c onverted Marc h 31, 2011 into 14,999 Series B shares
 (5) Convertible notes c onvert at $2.50 per share
 (6) Options for employees, officers and advisors are not included. Options plan not yet adopted. No options outstanding.
 (7) Series B Preferred c onvert into Common shares at 100 for 1. Approximately $20M may be raised, including shares sold to date.
      Certificate of Designation for 120,000 Series B Shares on file.



At June 30, 2011, there were 50,000,000 shares of authorized common stock ($0.001 par value) and there were 10,000,000 shares of
authorized preferred stock ($0.001 par value).




Jefferies & Company, Inc.                                                             28
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 36 of 47 PageID 352



Notice to Investors


The Series B Shares are suitable for those investors whose business and investment experience, either alone or together with an
experienced advisor, makes them capable of evaluating the merits and risks of their prospective investment and who can afford the
loss of their entire investment and have no need for liquidity in their investment. See the *RISK FACTORS* section of this
Memorandum.
The Series B Shares are being offered and will be issued in reliance on certain exemptions from registration and qualification, which
are available under federal and state securities laws for non‐public offerings. The Company intends to rely upon the exemption for
non‐public offerings provided by Rule 506 of Regulation D promulgated under the Securities Act as well as appropriate exemptions
under state securities law and regulations to offer and sell the Securities solely to Accredited Investors as defined in Regulation D.
 PRIOR TO ACCEPTANCE OF ANY SUBSCRIPTION BY THE COMPANY, EACH INVESTOR MUST REPRESENT IN WRITING TO
  THE COMPANY, BY COMPLETING AND SIGNING A SUBSCRIPTION AGREEMENT AND INVESTMENT QUESTIONNAIRE,
                 THAT HE OR SHE SATISFIES, AT A MINIMUM, THE FOLLOWING REQUIREMENTS:
  ■   The purchaser is 18 years of age or older or that a bona fide trust has been set up if he or she is a minor.
  ■   The purchaser understands that he or she must bear the economic risk of the investment for an indefinite period of
      time because there is not and might not ever be a public market for the Series B Shares and the resale of the
      Securities has not been registered.
  ■   The purchaser understands that the Securities will not be transferable under federal and state securities laws
      except under limited circumstances.
  ■   The purchaser is acquiring the Securities for his or her own account for investment with no present intention of
      dividing his or her interest with others or of reselling or otherwise disposing of all or any portion of the same.
  ■   The purchaser has received, read carefully and is familiar with this Memorandum, and the Company has, during
      the course of the Offering and prior to the sale of the Series B Shares, accorded the purchasers and their
      representative, if any, the opportunity to ask questions and receive answers concerning the terms and conditions
      of this Offering and to obtain any additional information necessary to verify the accuracy of the information
      contained in this Memorandum.
  ■   The purchaser understands the speculative nature of their investment, has no need for liquidity with respect
      thereto, and is able to sustain a complete loss of his or her investment.
  ■   The purchaser meets certain standards involving his or her minimum net worth and annual income relating to his
      or her ability to be considered an Accredited Investor regarding this Offering. The purchaser has such knowledge
      and experience in finance, securities, investments and other business matters so as to be able to protect his or her
      interests in connection with his or her investment in the Series B Shares.
  ■   The purchaser is not a member of FINRA or any other self‐regulatory agency that would require prior approval of a
      purchase of the Series B Shares.
    A PROSPECTIVE PURCHASER MUST RELY ON HIMSELF OR HERSELF OR HIS OR HER PROFESSIONAL ADVISOR TO
 DETERMINE IF THE SERIES B SHARES ARE A SUITABLE INVESTMENT. THIS MEMORANDUM SHALL NOT CONSTITUTE AN
     OFFER TO SELL TO, OR A SOLICITATION OF AN OFFER TO BUY FROM, ANY PERSON WHO DOES NOT MEET THE
               SUITABILITY STANDARDS SET FORTH ABOVE AND IN THE SUBSCRIPTION AGREEMENT.




Jefferies & Company, Inc.                                         29
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 37 of 47 PageID 353



Risk Factors


You should carefully consider the following information about risks relating to our business and this offering, together
with the other information contained in this Memorandum, before making an investment in our securities. If any of the
circumstances or events described below actually arises or occurs, our business, results of operations, cash flows and
financial condition could be harmed. In any such case, the value of our securities may decline and you may lose all or
part of your investment.

      Our success will depend on our ability to raise additional funds to operate our business. We expect to incur losses for the
       foreseeable future and we will require substantial amounts of additional financing in order to satisfy our capital requirements.
       In particular, we may require additional capital in order to continue to conduct the research and development and obtain
       regulatory clearances and approvals necessary to bring any future products to market and to establish effective marketing and
       sales capabilities for future products. Additional funds may not be available or, if available, may not be on attractive terms and
       may result in substantial dilution to your investment. The inability or unwillingness of other investors to make investments in
       the Company could have a substantial negative effect on the Company or cause you to lose all of your investment. Changes in
       operating plans, lower than anticipated sales, increased expenses or other events, including those described in these Risk
       Factors, may cause us to require additional debt or equity financing. Financing may not be available on acceptable terms, or at
       all, and our failure to raise capital when needed could negatively impact our growth and other plans as well as our financial
       condition and results of operations. Additional equity financing may be dilutive to the holders of our shares and debt financing,
       if available, may involve significant cash payment obligations and covenants and/or financial ratios that restrict our ability to
       operate our business.
      If we lose the services of Julio Palmaz or any of our key management personnel, our business would suffer. Our future
       success will significantly depend on the continued services and performance of Julio Palmaz and our senior management
       team. Future performance will depend on our ability to motivate and retain these and other key team members. Competition
       for these employees is intense. The loss of the services of members of our senior management or key team members or the
       inability to attract additional qualified personnel as needed could materially harm our business. Our board and management
       will have exclusive responsibility for the Company*s activities, and other shareholders will have limited ability to make
       decisions in the management of the Company. The success of the Company will depend in great part upon the ability of its
       management to successfully implement its business plans. No assurance can be given that the Company will be able to attract
       and retain the qualified personnel necessary for success.
      We will be subject to control by a limited number of shareholders. Control of our business and affairs will be vested largely
       in our board of directors and a limited number of shareholders, including members of our board of directors and senior
       management. These persons control a majority of the voting power of our common stock and may effect corporate
       transactions even if our other shareholders are opposed to such transactions.
      Completion of this offering is not subject to us raising a minimum offering amount and therefore proceeds may be
       insufficient to meet our objectives, thereby increasing the risk to investors in this offering. Completion of this offering is
       not subject to us raising a minimum offering amount, and we may close upon receipt of any subscriptions we receive. As such,
       proceeds from this offering may not be sufficient to meet our objectives and other corporate milestones that we may set.
       Once you subscribe, you may not revoke the subscription and cancel the purchase of the Series B Shares in the offering.
       Investors should not rely on the success of this offering to address our need for funding.
      We lack operating history. The Company is a recently organized entity with a limited history of operations or earnings and
       limited experience operating a stand‐alone business. There is no assurance that the operations of the Company will be
       profitable or that any investment in the shares will be recouped.
      There are restrictions on the resale of shares and there is no liquidity for the shares. Each subscriber will be required to
       represent that the subscriber is purchasing the shares for the subscriber's own account, for investment only and not with a
       view to the sale or distribution thereof. The shares have not been registered under the Securities Act of 1933, as amended (the
       *Securities Act*), the securities laws of any state thereof, or the securities laws of any other jurisdiction. Therefore, the shares
       cannot be resold unless they are registered under the Securities Act and other applicable securities laws or an exemption from
       registration is available. There can be no assurance that registration of the shares under the Securities Act or other securities
       laws will ever be effected. There is no public market for the shares and one is not expected to develop. Shareholders must be
       prepared to bear the risks of owning the shares for an extended period of time.
      The Company has not implemented significant corporate governance measures, in the absence of which, investors may
       have limited protections against conflicts of interest and similar matters. Recent federal legislation, including the




Jefferies & Company, Inc.                                            30
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 38 of 47 PageID 354



       Sarbanes‐Oxley Act of 2002, has resulted in the adoption of various corporate governance measures designed to promote the
       integrity of the corporate management and the securities markets. Some of these measures have been adopted in response to
       legal requirements. Others have been adopted by companies in response to the requirements of national securities exchanges.
       Among the corporate governance measures that are required under the rules of national securities exchanges are those that
       address board of directors' independence, audit committee oversight, and the adoption of a code of ethics. Since the
       Company*s securities are not listed on a national securities exchange, it is not required to adopt, and has not adopted, any such
       governance measures. Investors must bear in mind the Company*s current corporate governance measures in formulating
       their investment decisions.
      If our products are alleged to be harmful, we may not be able to sell them, we may be subject to product liability claims
       not covered by insurance and our reputation could be damaged. The nature of our business will expose us to potential
       liability risks inherent in the testing, manufacturing and marketing of medical devices and biotechnology products. Using our
       devices in clinical trials may expose us to product liability claims. These risks will expand with respect to devices, if any, that
       receive regulatory approval for commercial sale. In addition, some of the products we manufacture and sell are designed to be
       implanted in the human body for varying periods of time. Even if a device were approved for commercial use by an appropriate
       governmental agency, there can be no assurance that users will not claim that effects other than those intended may have
       resulted from our products. Component failures, manufacturing flaws, quality system failures, design defects, inadequate
       disclosure of product‐related risks or product‐related information or other safety issues with respect to these or other products
       we manufacture or sell could result in an unsafe condition or injury to, or death of, a patient.
       As a result of allegations that any of our products are harmful, we may experience reduced consumer demand for our products
       or our products may be recalled from the market. In addition, we may be forced to defend individual or class action lawsuits
       and, if unsuccessful, to pay a substantial amount in damages. A recall of some of our products could result in exposure to
       additional product liability claims, lost sales and significant expense to perform the recall. The outcome of litigation,
       particularly class action lawsuits, is difficult to assess or quantify. Plaintiffs in these types of lawsuits often seek recovery of
       very large or indeterminate amounts, including not only actual damages, but also punitive damages. The magnitude of the
       potential loss relating to these types of lawsuits may remain unknown for substantial periods of time. In addition, the cost to
       defend against any such litigation may be significant.
       We do not have insurance covering our costs and losses as a result of any recall of products or devices incorporating our
       technologies whether such recall is instituted by a device manufacturer or us as required by a regulatory agency. Insurance to
       cover costs and losses associated with product recalls is expensive. If we seek insurance covering product recalls in the future it
       may not be available on acceptable terms. Even if obtained, insurance may not fully protect us against potential liability or
       cover our losses. Some manufacturers that suffered such claims in the past have been forced to cease operations or even to
       declare bankruptcy.
       We will seek to obtain insurance covering product liability. However, even if we are able to obtain such insurance, it may not
       fully protect us from potential product liability claims. If a product liability claim or a series of claims is brought against us in
       excess of our insurance coverage, our business could suffer. Some manufacturers that suffered such claims in the past have
       been forced to cease operations or even to declare bankruptcy.
      Our success depends on the successful commercialization of our technology. The successful commercialization of our
       technology is crucial for our success. Successful product development in our industry is highly uncertain and very few research
       and development projects produce a commercial product. Medical devices and surgical implants utilizing our technology are in
       very early stages of clinical development and face a variety of risks and uncertainties. Principally, these risks include the
       following:
       ─   future clinical trial results may show that some or all of our technology, or the technology of our strategic collaborators that
           might incorporate our technology, is not safe or effective;
       ─   even if our technology is shown to be safe and effective, we and our strategic collaborators may face significant or
           unforeseen difficulties in manufacturing our medical devices or the medical devices and surgical implants that use our
           technology. These difficulties may become apparent when we or our strategic collaborators manufacture the medical
           devices or surgical implants on a small scale for clinical trials and regulatory approval or may only become apparent when
           scaling‐up the manufacturing to commercial scale;
       ─   even if our technology‐based products are successfully developed, receive all necessary regulatory approvals and are
           commercially produced, there is no guarantee that there will be market acceptance of them or that they will not cause
           unanticipated side effects in patients. For example, if stents are found to cause, or are perceived to be the cause of, blood
           clots in patients, then sales of our stent products may be adversely affected. In addition, there is no guarantee that there
           will be market acceptance of our products. Our ability to achieve market acceptance for any of our products will depend on
           a number of factors, including whether or not competitors may develop technologies which are superior to or less costly




Jefferies & Company, Inc.                                              31
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 39 of 47 PageID 355



           than our technology‐based products, and whether governmental and private third‐party payers provide adequate coverage
           and reimbursement for our products, with the result that our technology‐based products, even if they are successfully
           developed, manufactured and approved, may not generate significant revenues.
       If we are unsuccessful in dealing with any of these risks, or if we are unable to successfully commercialize our technology for
       some other reason, it would likely seriously harm our ability to generate revenue.
      We will depend on strategic collaborators for the development, regulatory approval, testing, manufacturing and the
       potential commercialization of our products. Our strategy will be to enter into arrangements with corporate and academic
       collaborators, licensors, licensees and others for the research, development, clinical testing, regulatory approval,
       manufacturing, marketing and commercialization of our product candidates. Strategic collaborators that we may collaborate
       with in the future, are or may be essential to the development of our technology and potential revenue and we may have little
       control over or access to information regarding our collaborators* activities with respect to our products.
       Our strategic collaborators may fail to successfully develop or commercialize our technology to which they have rights for a
       number of reasons, including:
       ─   failure of a strategic collaborator to continue, or delays in, its funding, research, development and commercialization
           activities;
       ─   the pursuit or development by a strategic collaborator of alternative technologies, either on its own or with others,
           including our competitors, as a means for developing treatments for the diseases targeted by our programs;
       ─   the preclusion of a strategic collaborator from developing or commercializing any product, through, for example, litigation
           or other legal action; and
       ─   the failure of a strategic collaborator to make required milestone payments, meet contractual milestone obligations or
           exercise options which may result in our terminating applicable licensing arrangements.
       We expect that we will enter into licensing agreements with third parties to give us access to technologies that we may use to
       develop products through our strategic collaboration and partnership arrangements. The technologies governed by these
       license agreements may be critical to our ability to maintain our competitive advantage in our existing products and to develop
       future products.
       Pursuant to terms of license agreements, if we are able to enter into any, the licensors may have the ability under certain
       specified circumstances to terminate the license. Events which may allow licensors to exercise these termination provisions
       will likely include our bankruptcy, sub‐licensing without the licensor*s consent, a transaction which results in our change of
       control, failure to use the required level of diligence efforts to develop, market and sell products based on the licensed
       technology, our inability to maintain adequate levels of insurance with respect to the licensed technologies or other acts or
       omissions that may constitute a breach by us of our license agreement. In addition, any failure to continue to have access to
       these technologies may materially affect the benefits that we expect to derive from the collaboration and partnership
       arrangements and negatively impact our results and operations.
       We may utilize others to manufacture products that use our technology, and we may contract with third party manufacturers
       to produce commercial quantities of our potential products but we do not know whether satisfactory arrangements will be
       reached with such parties. If we are not able to reach such an arrangement, the commercialization of our products could be
       delayed. If third parties cannot deliver commercial quantities of our products in a timely manner, our revenues could be
       significantly reduced.
       We also may elect to perform manufacturing operations internally. Developing additional commercial scale manufacturing
       facilities would require raising substantial additional funds and hiring and retaining additional management and technical
       personnel who have the necessary manufacturing experience. We can give no assurance that we will be successful in
       developing commercial scale manufacturing facilities or obtaining necessary approvals in a timely manner or at all.
      If our process related to product development does not result in approved and commercially successful products, our
       business could be adversely affected. We focus our research and development activities on areas in which we believe that we
       have particular strengths. The outcome of any development program is highly uncertain, notwithstanding how promising a
       particular program may seem. Even if we are successful in preclinical and early stage clinical trials, this may not necessarily
       translate into success in large scale clinical trials. Further, to be successful in clinical trials, increased investment will be
       necessary, which we may not be able to obtain, and which will adversely affect our short‐term profitability.
       In addition, we will need to obtain and maintain regulatory approval in order to market new products. Notwithstanding the
       outcome of clinical trials for new products, regulatory approval may not be achieved. The results of clinical trials are
       susceptible to varying interpretations that may delay, limit or prevent approval or result in the need for post‐marketing
       studies. In addition, changes in regulatory policy for product approval during the period of product development and review by



Jefferies & Company, Inc.                                           32
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 40 of 47 PageID 356



       regulators of a new application may cause delays or rejection. Even if we receive regulatory approval, this approval may
       include limitations on the indications for which we can market the product. There is no guarantee that we will be able to satisfy
       the needed regulatory requirements, and we may suffer a significant variation from planned revenue as a result.
      Our planned clinical trials may not begin on time, or at all, and may not be completed on schedule, or at all. The
       commencement or completion of any of our clinical trials may be delayed or halted for numerous reasons, including, but not
       limited to, the following:
       ─   the FDA or other regulatory authorities do not approve a clinical trial protocol or a clinical trial, or place a clinical trial on
           hold, or changes in governmental regulations or administrative actions;
       ─   the data and safety monitoring committee of a clinical trial recommends that a trial be placed on hold or suspended;
       ─   patients do not enroll in clinical trials at the rate we expect;
       ─   patients are not followed‐up at the rate we expect;
       ─   patients experience adverse side effects or events related to our products;
       ─   patients die or suffer adverse medical effects during a clinical trial for a variety of reasons, including the advanced stage of
           their disease and medical problems, which may or may not be related to our product candidates;
       ─   regulatory inspections of our clinical trials or manufacturing facilities, which may, among other things, require us to
           undertake corrective action or suspend or terminate our clinical trials if investigators find us not to be in compliance with
           regulatory requirements;
       ─   the failure of our manufacturing process to produce finished products which conform to design and performance
           specifications;
       ─   the interim results of the clinical trial are inconclusive or negative;
       ─   pre‐clinical or clinical data is interpreted by third parties in different ways; or
       ─   our trial design, although approved, is inadequate to demonstrate safety and/or efficacy.
       Clinical trials may require the enrollment of large numbers of patients, and suitable patients may be difficult to identify and
       recruit. Patient enrollment in clinical trials and completion of patient follow‐up in clinical trials depend on many factors,
       including the size of the patient population, the nature of the trial protocol, the proximity of patients to clinical sites and the
       eligibility criteria for the study and patient compliance. For example, patients may be discouraged from enrolling in our clinical
       trials if the trial protocol requires them to undergo extensive posttreatment procedures to assess the safety and effectiveness
       of our stents, or they may be persuaded to participate in contemporaneous trials of competitive products. Delays in patient
       enrollment or failure of patients to continue to participate in a study may cause an increase in costs and delays or result in the
       failure of the trial.
       Our clinical trial costs will increase if we have material delays in our clinical trials or if we need to perform more or larger clinical
       trials than planned. Adverse events during a clinical trial could cause us to repeat a trial, terminate a trial or cancel the entire
       program.
      Pre‐clinical development is a long, expensive and uncertain process, and we may terminate one or more of our pre‐
       clinical development programs. We may determine that certain pre‐clinical product candidates or programs do not have
       sufficient potential to warrant the allocation of resources. Accordingly, we may elect to terminate our programs for such
       product candidates. If we terminate a pre‐clinical program in which we have invested significant resources, our prospects will
       suffer, as we will have expended resources on a program that will not provide a return on our investment and will have missed
       the opportunity to have allocated those resources to potentially more productive uses.
      We may not be able to protect our intellectual property or obtain necessary intellectual property rights from third
       parties, which could adversely affect our business. Our success depends, in part, on ensuring that our intellectual property
       rights are covered by valid and enforceable patents or effectively maintained as trade secrets and our ability to detect
       violations of our intellectual property rights and enforce such rights against others.
       The validity of our patent claims depends, in part, on whether prior art references described or rendered obvious our
       inventions as of the filing date of our patent applications. We may not have identified all prior art, such as U.S. and foreign
       patents or published applications or published scientific literature, that could adversely affect the validity of our issued patents
       or the patentability of our pending patent applications. For example, patent applications in the United States are maintained
       in confidence for up to 18 months after their filing. In some cases, however, patent applications remain confidential in the U.S.
       Patent and Trademark Office, which we refer to as the U.S. Patent Office, for the entire time prior to issuance as a U.S. patent.




Jefferies & Company, Inc.                                               33
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 41 of 47 PageID 357



       Patent applications filed in countries outside the United States are not typically published until at least 18 months from their
       first filing date. Similarly, publication of discoveries in scientific or patent literature often lags behind actual discoveries.
       Therefore, we cannot be certain that we were the first to invent, or the first to file patent applications related to, our
       technology. In the event that a third party has also filed a U.S. patent application covering a similar invention, we may have to
       participate in an adversarial proceeding, known as an interference, declared by the U.S. Patent Office to determine priority of
       invention in the United States. It is possible that we may be unsuccessful in the interference, resulting in a loss of some portion
       or all of our U.S. patent positions. The laws in some foreign jurisdictions do not protect intellectual property rights to the same
       extent as in the United States, and many companies have encountered significant difficulties in protecting and defending such
       rights in foreign jurisdictions. If we encounter such difficulties or we are otherwise precluded from effectively protecting our
       intellectual property rights in foreign jurisdictions, our business prospects could be substantially harmed.
       We have filed and are pursuing patent applications in the United States and other jurisdictions. We hold 117 issued U.S. and
       international patents and have 109 active U.S. and international patent applications that cover various aspects of our
       technology. We may not be able to obtain patent protection for key elements of our technology, as the patent positions of
       biotechnology and medical device companies are uncertain and involve complex legal and factual questions for which
       important legal issues are largely unresolved. For example, no consistent policy has emerged regarding the scope of health‐
       related patent claims that are granted by the U.S. Patent Office or enforced by the U.S. federal courts. Rights under any of our
       issued patents may not provide us with commercially meaningful protection for our products or afford us a commercial
       advantage against our competitors or their competitive products or processes. In addition, even if a patent is issued, the
       coverage claimed in a patent application may be significantly reduced in the patent as granted. There can be no assurance
       that:
       ─   patent applications will result in the issuance of patents;
       ─   additional proprietary products developed will be patentable;
       ─   licenses we have obtained from third parties that we use in connection with our technology will not be terminated;
       ─   patents issued will provide adequate protection or any competitive advantages;
       ─   patents will not be successfully challenged by any third parties; or
       ─   the patents of others will not impede our or our collaborators* ability to commercialize our technology.
       Furthermore, others may independently develop similar products or technologies or, if patents are issued to us, design around
       any patented technology developed by us, which could affect our potential to generate revenues and harm our results of
       operations.
       Patent protection for our technology may not be available based on prior art. The publication of discoveries in scientific or
       patent literature often lags behind actual discoveries. As a consequence, there may be uncertainty as to whether we or a third
       party were the first creator of inventions covered by issued patents or pending patent applications or that we or a third party
       were the first to file patent applications for such inventions. Moreover, we might have to participate in interference
       proceedings declared by the U.S. Patent Office, or other proceedings outside the United States, including oppositions, to
       determine priority of invention or patentability, which could result in substantial cost to us even if the outcome were favorable.
       An unfavorable outcome in an interference or opposition proceeding could preclude us, our collaborators and our licensees
       from making, using or selling products using the technology or require us to obtain license rights from prevailing third parties.
       We do not know whether any prevailing party would offer us a license on commercially acceptable terms, if at all. We may also
       be forced to pay damages or royalties for our past use of such intellectual property rights, as well as royalties for any continued
       usage.
       As part of our patent strategy, we have filed a variety of patent applications internationally. A major competitor filed an
       Opposition in the European Patent Office against one granted patent that we own which is related to certain of our
       technology. The European Patent Office validated our European patent, and the competitor has appealed the ruling. The
       ultimate outcome of this Opposition is uncertain at this time.
       Our future success and competitive position depend in part on our ability to obtain and maintain certain proprietary
       intellectual property rights used in our approved products and principal product candidates. Any such success depends in part
       on effectively prosecuting claims against others who we believe are infringing our rights and by effectively defending claims of
       intellectual property infringement that may be brought by our competitors and others in the future. The stent‐related markets
       have experienced rapid technological change and obsolescence in the recent past, and our competitors have strong incentives
       to stop or delay us from introducing new products and technologies.




Jefferies & Company, Inc.                                                34
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 42 of 47 PageID 358



       We do not know whether the patents that we have received or may be able to obtain or license in the future, will be held valid
       or enforceable by a court or whether a competitor*s technology or product will be found to infringe such patents. Further, we
       have no assurance that third parties will not properly or improperly modify or terminate any license they grant to us.
       We may need to obtain licenses from third parties with respect to their intellectual property for use in connection with our
       technology, and we may need to obtain additional licenses for the development of our current or future products. Licenses
       may not be available on satisfactory terms or at all. If available, these licenses may obligate us to exercise diligence in bringing
       our technology to market and may obligate us to make minimum guarantee or milestone payments. These diligence and
       milestone payments may be costly and could seriously harm our business. We may also be obligated to make royalty
       payments on the sales, if any, of products resulting from licensed technology and may be responsible for the costs of filing and
       prosecuting patent applications. These costs could affect our results of operations and decrease our earnings.
       Certain of our key technology includes trade secrets and know‐how that may not be protected by patents. There can be no
       assurance that we will be able to protect our trade secrets. To help protect our rights, we undertake to require employees,
       consultants, advisors and collaborators to enter into confidentiality agreements. We cannot assure you that all employees,
       consultants, advisors and collaborators have signed such agreements, or that these agreements will adequately protect our
       trade secrets, know‐how or other proprietary information in the event of any unauthorized use or disclosure. Furthermore, any
       confidentiality agreements in existence may be breached and we may not have adequate remedies for any such breach. Any
       disclosure of confidential data into the public domain or to third parties could allow our competitors to learn our trade secrets
       and use the information in competition against us.
      Compulsory licensing and/or generic competition may affect our business in certain countries. In a number of countries
       governmental authorities and other groups have suggested that companies which manufacture medical products (i.e., medical
       devices) should make products available at a low cost. In some cases, governmental authorities have held that where a medical
       device company does not do so, their patents might not be enforceable to prevent generic competition. Alternatively, some
       governmental authorities could require that we grant compulsory licenses to allow competitors to manufacture and sell their
       own versions of our products, thereby reducing our sales or the sales of our licensee(s). In all of these situations, the results of
       our operations in these countries could be adversely affected.
      We may incur substantial costs as a result of litigation or other proceedings relating to patent and other intellectual
       property rights. In connection with maintaining the value of our various intellectual property rights, we will evaluate the
       activities of others worldwide. Our success will depend, in part, on our ability to obtain patents, or licenses to patents, maintain
       trade secret protection and enforce our rights against others. Should it become necessary to protect those rights, we intend to
       pursue all cost‐efficient strategies, including when appropriate negotiation or litigation in any relevant jurisdiction.
       We intend to pursue and to defend vigorously any and all actions of third parties related to our patent portfolio and
       technology. Any failure to obtain and protect intellectual property could adversely affect our business and our ability to
       operate could be hindered by the proprietary rights of others.
       Our involvement in intellectual property litigation could result in significant expense, adversely affecting the development of
       product candidates or sales of the challenged product or intellectual property and diverting the efforts of our technical and
       management personnel, whether or not such litigation is resolved in our favor. Some of our competitors may be able to sustain
       the costs of complex patent litigation more effectively than we can because they have substantially greater resources and
       intellectual property litigation may be used against us as a means of gaining a competitive advantage. Competing parties
       frequently file multiple suits to leverage patent portfolios across product lines, technologies and geographies and to balance
       risk and exposure between the parties. Uncertainties resulting from the initiation and continuation of any litigation could
       affect our ability to continue our operations. In the event of an adverse outcome as a defendant in any such litigation, we may,
       among other things, be required to:
       ─   pay substantial damages or back royalties;
       ─   cease the development, manufacture, use or sale of product candidates or products that infringe upon the intellectual
           property of others;
       ─   expend significant resources to design around a patent or to develop or acquire non‐infringing intellectual property;
       ─   discontinue processes incorporating infringing technology; or
       ─   obtain licenses to the infringed intellectual property.
       We cannot assure you that we will be successful in developing or acquiring non‐infringing intellectual property or that
       necessary licenses will be available upon reasonable terms, if at all. Any such development, acquisition or license could require
       the expenditure of substantial time and other resources and could have a material adverse effect on our business and financial
       results. If we cannot develop or acquire such intellectual property or obtain such licenses, we could encounter delays in any




Jefferies & Company, Inc.                                            35
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 43 of 47 PageID 359



       introduction of products or could find that the development, manufacture or sale of products requiring such licenses could be
       prohibited.
       If third parties file patent applications, or are issued patents claiming technology also claimed by us in pending applications, we
       may be required to participate in interference proceedings with the U.S. Patent Office, or other proceedings outside the
       United States, including oppositions, to determine priority of invention or patentability, which could result in substantial cost
       to us even if the eventual outcome were favorable.
      Our ability to operate could be hindered by the proprietary rights of others. A number of biotechnology and medical device
       companies as well as research and academic institutions have developed technologies, filed patent applications or received
       patents on various technologies that may be related to our business. Some of these technologies, applications or patents may
       conflict with or adversely affect our technologies or intellectual property rights, including those that we may license from
       others. Other parties may hold intellectual property rights that represent prior art or other potentially conflicting intellectual
       property. Any conflicts with the intellectual property of others could limit the scope of the patents, if any, that we may be able
       to obtain or result in the denial of our current or future patent applications altogether.
       If patents that cover our activities are issued to other persons or companies, we could be charged with infringement. In the
       event that other parties* patents cover any portion of our activities, we may be forced to develop alternatives or negotiate a
       license for such technology. We do not know whether we would be successful in either developing alternative technologies or
       acquiring licenses upon reasonable terms, if at all. Obtaining any such licenses could require the expenditure of substantial
       time and other resources and could harm our business and decrease our earnings. If we do not obtain such licenses, we could
       encounter delays in the introduction of our products or could find that the development, manufacture or sale of products
       requiring such licenses is prohibited.
      Technological advances and evolving industry standards could reduce our future product sales, which could cause our
       revenues to grow more slowly or decline. The markets for our products are characterized by rapidly changing technology,
       changing customer needs, evolving industry standards and frequent new product introductions and enhancements. The
       emergence of new industry standards in related fields may adversely affect the demand for our products. This could happen,
       for example, if new standards and technologies emerged that were incompatible with deployments of our applications. In
       addition, any compounds, products or processes that we develop may become obsolete or uneconomical before we recover
       any of the expenses incurred in connection with their development. We cannot assure you that we will succeed in developing
       and marketing product enhancements or new products that respond to technological change, new industry standards,
       changed customer requirements or competitive products on a timely and cost‐effective basis. Additionally, even if we are able
       to develop new products and product enhancements, we cannot assure you that they will achieve market acceptance.
      We may be subject to damages resulting from claims that we or our employees have wrongfully used or disclosed alleged
       trade secrets of their former employers. Many of our employees were previously employed at universities or other
       biotechnology or medical device companies, including our competitors or potential competitors. Although no such claims
       against us are currently pending, we may be subject to claims that these employees or we have inadvertently or otherwise
       used or disclosed trade secrets or other proprietary information of their former employers. Litigation may be necessary to
       defend against these claims. Even if we are successful in defending against these claims, litigation could result in substantial
       costs and be a distraction to management. If we fail in defending such claims, in addition to paying money claims, we may lose
       valuable intellectual property rights or personnel. A loss of key research personnel or their work product could hamper or
       prevent our ability to develop or commercialize certain product candidates, which could severely harm our business.
      Changes in the laws relating to intellectual property may materially affect the nature, scope and enforceability of our
       intellectual property rights. Legislation is currently pending before the United States Congress which may materially change
       U.S. patent laws. If enacted this legislation may affect our ability to obtain patent protection for our technology, enforce our
       patents against third parties, recover damages from third parties for patent infringement or obtain injunctive relief against
       third party infringers. Additionally, changes in international treaties, foreign laws with respect to the issuance or enforceability
       of patents or other intellectual property rights, and changes in the law due to judicial or administrative decisions may affect
       our ability to obtain or enforce our intellectual property rights.
      We may incur significant costs complying with environmental laws and regulations. Our research and development
       processes and future manufacturing operations will involve the use of hazardous materials. We are and will be subject to
       federal, state, provincial, local and other laws and regulations in the countries in which we operate or sell our products, which
       govern the use, manufacture, storage, handling and disposal of such materials and certain waste products. The risk of
       accidental contamination or injury from these materials cannot be completely eliminated. In the event of an accident or the
       discovery of pre‐existing contamination at our facilities, we could be held liable for any damages that result and any such
       liability could exceed our resources. We may not be specifically insured with respect to this liability, and we do not know
       whether we will be required to incur significant costs to comply with environmental laws and regulations in the future, or
       whether our operations, business or assets will be harmed by current or future environmental laws or regulations.




Jefferies & Company, Inc.                                            36
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 44 of 47 PageID 360



      We face and will continue to face significant competition. Competition from medical device companies, biotechnology
       companies and academic and research institutions is intense and is expected to increase. Many of our competitors and
       potential competitors have substantially greater product development capabilities, experience conducting clinical trials and
       financial, scientific, manufacturing, sales and marketing resources and experience than our company. Some of these
       competitors include Johnson & Johnson, Boston Scientific, and numerous public and private companies. We also face
       competition from non‐medical device companies, such as pharmaceutical companies, which may offer non‐surgical alternative
       therapies for disease states which are currently or intended to be treated using our products. Other companies may:
       ─   develop and obtain patent protection for products earlier than us;
       ─   design around patented technology developed by us;
       ─   obtain regulatory approvals for such products more rapidly;
       ─   have greater manufacturing capabilities and other resources;
       ─   have larger or more experienced sales forces;
       ─   develop more effective or less expensive products; or
       ─   have greater success in obtaining adequate third‐party payer coverage and reimbursement for their competing products.
       While we intend to expand our technological capabilities in order to remain competitive, there is a risk that:
       ─   research and development by others will render our technology or product candidates obsolete or noncompetitive;
       ─   treatments or cures developed by others will be superior to any developed by us; and
       ─   any products developed by us will not be preferred to any existing or newly‐developed technologies.
      The commercial potential of our products and product candidates will be significantly limited if we are not able to obtain
       adequate levels of reimbursement or market acceptance for them. Our ability to commercialize human therapeutic
       products and product candidates successfully will depend in part on the extent to which coverage and reimbursement for such
       products and related treatments will be available from government health administration authorities, private health insurers
       and other third‐party payers or supported by the market for these products. There can be no assurance that third‐party payers*
       coverage and reimbursement will be available or sufficient for the products we might develop.
       Third party payers are increasingly challenging the price of medical products and services and instituting cost containment
       measures to control or significantly influence the purchase of medical products and services. These cost containment
       measures, if instituted in a manner affecting the coverage of or payment for our products, could have a material adverse effect
       on our ability to operate profitably. In some countries in the EU and in the United States, significant uncertainty exists as to the
       reimbursement status of newly‐approved healthcare products, and we do not know whether adequate third‐party coverage
       and reimbursement will be available for us to realize an appropriate return on our investment in product development, which
       could seriously harm our business. In the United States, while reimbursement amounts previously approved appear to have
       provided a reasonable rate of return, there can be no assurance that our products will continue to be reimbursed at current
       rates or that third party payers will continue to consider our products cost‐effective and provide coverage and reimbursement
       for our products, in whole or in part.
       We cannot be certain that our products will gain commercial acceptance among physicians, patients and third party payers,
       even if necessary international and U.S. marketing approvals are maintained. We believe that recommendations and
       endorsements by physicians will be essential for market acceptance of our products, and we do not know whether these
       recommendations or endorsements will be obtained. We also believe that surgeons will not use these products unless they
       determine, based on clinical data and other factors, that the clinical benefits to patients and cost savings achieved through use
       of these products outweigh their cost. Acceptance among physicians may also depend upon the ability to train doctors,
       surgeons and other potential users of our products and the willingness of such users to learn these relatively new techniques.
      Future legislation or regulatory changes to, or consolidation in, the healthcare system may affect our ability to sell our
       product profitably. There have been, and we expect there will continue to be, a number of legislative and regulatory laws and
       regulations enacted to change the healthcare system, and some involve changes that could significantly affect our business,
       including taxes on medical devices such as ours. Efforts by governmental and third‐party payers to reduce health care costs or
       the announcement of legislative proposals or reforms to implement government controls could cause a reduction in sales or in
       the selling price of our products, which would seriously harm our business. Additionally, initiatives to reduce the cost of
       healthcare have resulted in a consolidation trend in the healthcare industry, including hospitals. This in turn has resulted in
       greater pricing pressures and the exclusion of certain suppliers from certain market segments as consolidated groups such as
       group purchasing organizations, independent delivery networks and large single accounts continue to consolidate purchasing
       decisions for some of our hospital customers. We expect that market demand, government regulation, and third‐party



Jefferies & Company, Inc.                                            37
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 45 of 47 PageID 361



       reimbursement policies will continue to change the worldwide healthcare industry, resulting in further business consolidations
       and alliances among our customers and competitors, which may reduce competition, exert further downward pressure on the
       prices of our products and may adversely impact our business, financial condition or results of operations.
      We must receive regulatory approval for each of our product candidates before they can be sold commercially in the
       United States or internationally, which can take significant time and be very costly. The development, manufacture and
       sale of medical devices and human therapeutic products in the United States and internationally is governed by a variety of
       statutes and regulations. These laws require, among other things:
       ─   approval of manufacturing facilities and practices;
       ─   adequate and well‐controlled research and testing of products in pre‐clinical and clinical trials;
       ─   review and approval of submissions containing manufacturing, pre‐clinical and clinical data in order to obtain marketing
           approval based on establishing the safety and efficacy of the product for each use sought, including adherence to good
           manufacturing practices during production and storage; and
       ─   control of marketing activities, including advertising and labeling.
       The product candidates proposed for development by us or our collaborators will require significant research, development,
       pre‐clinical and clinical testing, pre‐market review and approval, and investment of significant funds prior to their
       commercialization. We will depend on our collaborators for regulatory approval and compliance, and have little or no control
       over these matters. The process of completing clinical testing and obtaining such approvals is likely to take many years and
       require the expenditure of substantial resources, and we do not know whether any clinical studies by us or our collaborators
       will be successful, that regulatory approvals will be received, or that regulatory approvals will be obtained in a timely manner.
       Despite the time and resources expended by us, regulatory approval is never guaranteed. Even if regulatory approval is
       obtained, regulatory agencies may limit the approval to certain diseases, conditions or categories of patients who can use
       them.
       If any of our development programs are not successfully completed in a timely fashion, required regulatory approvals are not
       obtained in a timely fashion, or products for which approvals are obtained are not commercially successful, it could seriously
       harm our business.
      We may be unsuccessful in marketing, selling and distributing our products. We may seek to distribute a number of our
       products worldwide. If our distribution personnel or methods are not sufficient to ensure we have supply to meet demand for
       our products or if there is a quality control failure with our products, it could harm our prospects, business, financial condition
       and results of operations. We have limited experience in marketing and selling our products. In order to achieve commercial
       success for our approved products, we may have to develop an effective marketing and sales force, or we will have to enter
       into arrangements with third parties to market and sell our products. If we develop our own marketing and sales capabilities,
       we will be competing with other companies that currently have experienced and well‐funded marketing and sales operations.
       To the extent that we enter into copromotion or other marketing and sales arrangements with other companies, any revenues
       received will be dependent on the efforts of others, and we do not know whether these efforts will be successful. Failure to
       develop a direct sales and marketing force or enter into appropriate arrangements with other companies to market and sell
       our products will reduce our ability to generate revenues.




Jefferies & Company, Inc.                                             38
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 46 of 47 PageID 362



Appendix


OPERATIONS




Jefferies & Company, Inc.              39
Case 8:18-cv-00487-VMC-CPT Document 25-4 Filed 11/07/18 Page 47 of 47 PageID 363




Jefferies & Company, Inc.              40
